Céhethea-isndant-O&erialwiR@nt62-1 Entered on FLSD Docket 02/03/2020 Padtagedf ats}!

CLOSED,FRC

U.S. District Court
Southern District of Georgia (Brunswick)
CRIMINAL DOCKET FOR CASE #: 2:94-cr-00053-LGW-BWC-1

Case title: United States of America v. Campbell et al Date Filed: 09/08/1994
Date Terminated: 05/23/1995

 

Assigned to: Judge Lisa G. Wood
Referred to: Magistrate Judge Benjamin
W. Cheesbro

Appeals court case numbers: '08-
11804A''1 1th Circuit’, 12-14098-C
USCOA, 95-8250

Defendant (1)

Albert Campbell, III represented by Albert Campbell, UI

TERMINATED: 05/23/1995 34871-004 |

also known as 351 NW 20 Ist Street

Sonny Miami, FL 33169
PRO SE

Carter A. Setliff:

Setliff & Hammonds, PA

938 Center St.

Conyers, GA 30012
770/483-9252

Fax: 770/483-9287(fax)
TERMINATED: 09/22/1998
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

Kevin Gough

Kevin Gough Firm, LLC

P.O. Box 30357

Sea Island, GA 31561
912-242-5114

Fax: 912-480-9280

Email: kevingough.firm@gmail.com
TERMINATED; 05/23/1995
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Retained

https://ecf.gasd.cire1 1.den/cgi-bin/DktRpt.pl?741196957286162-L_ 1. J-1 1/28/2020
Cama thara-Dist00i/7dt BRGeiDOMUAEH6BA1 Entered on FLSD Docket 02/03/2020 Padtagedci 4531

Pending Counts

21:846 CONSPIRACY TO POSSESS
W/INTENT TO DISTRIBUTE
COCAINE AND COCAINE BASE

(Irs)

Highest Offense Level (Opening)

Felony

Terminated Counts

Melissa Lynn Kotun

Bryan Cave Leighton Paisner, LLP
One Atlantic Center

1201 W. Peachtree St., NW

14th Floor

Atlanta, GA 30309-3488
404-572-6600

Fax: 404-572-6999

Email: ,
melissa.kotun@stantonlawllc.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Retained

R. Joseph Hammill

R. Joseph Hammill, LLC

904 G St.

Brunswick, GA 31520
912-262-1530

Fax: 912-261-9417

Email: jhammill31520@msn.com
TERMINATED: 05/23/1995
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: CJA Appointment

Ann W. Ferebee

Bryan Cave, LLP

One Atlantic Center

1201 W. Peachtree St., NW

14th Floor

Atlanta, GA 30309-3488
404-572-6900

Fax: 404-572-6999

Email: ann.ferebee@bryancave.com
ATTORNEY TO BE NOTICED

Disposition

$50.00 Special Assessment; 420 months
imprisonment; 10 yrs supervised
release; ineligible for federal benefits
for 5 yrs

Disposition

https://ecf.gasd.cire 1 1.den/cgi-bin/DktRpt.p!?741196957286162-L_1_1-1 1/28/2020
C&serthet fi saa OF- Dette i aOWuintanb D-1

21:846 AND 21:853 CONSPIRACY
TO POSSESS W/INTENT TO
DISTRIBUTE COCAINE AND
COCAINE BASE; (CT 6:
FORFEITURE)

(1)

Highest Offense Level (Terminated)
Felony

Complaints
None

Entered on FLSD Docket 02/03/2020 Pagag dfas} |

Dismissed

Disposition

 

surety

Savannah Harris
TERMINATED: 03/22/1995

 

surety
Dorethia Brooks

 

surety

Teisha Y. Humphreys
TERMINATED: 03/22/1995

 

Plaintiff

United States of America

represented by Carlton R. Bourne , Jr.

U.S. Attorney's Office - Savannah
P.O. Box 8970

22 Barnard Street, Suite 300
Savannah, GA 31401
912-652-4422

Fax: 912-652-4388

Email: karl.knoche@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

James Christian Stuchell

U.S. Attorney's Office - Savannah
P.O. Box 8970

22 Barnard Street, Suite 300

https://ecf.gasd.cire1 1.den/cgi-bin/DktRpt.pl?741196957286162-L_1_1-1 1/28/2020
CaSeuthae-Pigdor7deSRGgiDobuUmER621 Entered on FLSD Docket 02/03/2020 Pagesagecf 4631

Savannah, GA 31401
912-201-2528

Fax: 912-652-4388

Email: james.stuchell@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

David Mitchell Stewart

Crowder Stewart, LLP

540 James Brown Boulevard

P.O. Box 160

Augusta, GA 30903

706-434-8797

Email: david@crowderstewart.com
ATTORNEY TO BE NOTICED

Karl Irving Knoche

U.S. Attorney's Office - Savannah
P.O. Box 8970

22 Barnard Street, Suite 300
Savannah, GA 31401
912-652-4422

Fax: 912-652-4388

Email: karl.knoche@usdo].gov
ATTORNEY TO BE NOTICED

R. Brian Tanner (AUSA)

U.S. Attorney's Office - Savannah
P.O. Box 8970

22 Barnard Street, Suite 300
Savannah, GA 31401

912-201-2543

Fax: 912-652-4388

Email: nancy.greenwood@usdo}j.gov
ATTORNEY TO BE NOTICED

 

Date Filed

Select
all / clear

Docket Text

 

08/31/1994

Motion(s) referred to Magistrate Judge G. R. Smith as to Sealed
Deft #1, Sealed Deft #2, Sealed Deft #3, Sealed Deft #4, Sealed
Deft #5, Sealed Deft #6 : [1-1] motion to Seal (jsr) (Entered:

08/31/1994)

 

08/31/1994

ORDER as to Sealed Defts 1-6 granting [1-1] motion to Seal case
( Signed by Magistrate Judge G. R. Smith ) (jsr) (Additional
attachment(s) added on 1/28/2014: # 1 motion) (slt). (Entered:

08/31/1994)

 

08/31/1994

 

 

fu

 

 

 

https://ecf.gasd.cire]1.den/cgi-bin/DktRpt.p!?741196957286162-L_1_1-1 1/28/2020
Capethch®-hs8QQtEORGiaMUBEINS 2-1 Entered on FLSD Docket 02/03/2020 Pagag éfats |

SEALED INDICTMENT as to Sealed Deft #1 (1) count(s) 1,
Sealed Deft #2 (2) count(s) 1, 2, Sealed Deft #3 (3) count(s) 1, 3,
Sealed Deft #4 (4) count(s) 1, 4, Sealed Deft #5 (5) count(s) 1, 5,
Sealed Deft #6 (6) count(s) 1 (jsr) (Additional attachment(s) added
on 1/28/2014: # 1 penalty certification) (slt). (Entered:
08/31/1994)

 

08/31/1994

BENCH WARRANT issued as to Sealed Deft #1, Sealed Deft #2,
Sealed Deft #3, Sealed Deft #4, Sealed Deft #5 (sr) (Entered:
09/02/1994)

 

09/08/1994

MOTION by USA as to Sealed Defts to Unseal Indictment with
brief in support. (jsr) (slt). Centered: 09/09/1994)

 

09/08/1994

Motion(s) referred to Magistrate Judge G. R. Smith as to Sealed
Deft #1, Sealed Deft #2, Sealed Deft #3, Sealed Deft #4, Sealed
Deft #5, Sealed Deft #6 : [4-1] motion to Unseal Indictment (jsr)
(Entered: 09/09/1994)

 

09/08/1994

In

ORDER as to Sealed Defts granting [4-1] motion to Unseal
Indictment ( Signed by Magistrate Judge G. R. Smith ) (jsr) (slt).
(Entered: 09/09/1994)

 

09/08/1994

Indictment unsealed (jsr) (Entered: 09/09/1994)

 

09/08/1994

ARREST of Albert Campbell HI in S. Dist of FL (cfr) (Entered:
09/22/1994)

 

09/22/1994

Rule 40 Documents as to Albert Campbell III received from S$ Dist
of FL, Miami Div (cfr) (slt). (Entered: 09/22/1994)

 

09/26/1994

ARREST WARRANT Returned Executed as to Albert Campbell
Il: deft arrested in Miami, FL on 9/8/94 (cfr) Modified on
09/26/1994 (slt). (Entered: 09/26/1994)

 

10/03/1994

CJA 23 FINANCIAL AFFIDAVIT by Albert Campbell, III. (Ig!)
(slt). (Entered: 10/03/1994)

 

10/03/1994

CJA 20 as to Albert Campbell III: Appointment of Attorney R.
Joseph Hammill Voucher # 0631157 ( Signed by Magistrate Judge
James E. Graham ) (jsr) (slt). (Entered: 10/03/1994)

 

10/03/1994

Initial appearance as to Albert Campbell III held (Defendant
informed of rights.) (sr) (Entered: 10/03/1994)

 

10/03/1994

Detention hearing as to Albert Campbell II held;Court finds that
there is probable cause to held deft pending trial. Court wil! enter
order. (tape no. 94-138) Gsr) (Entered: 10/03/1994)

 

10/04/1994

bo
od

ORDER OF DETENTION as to Albert Campbell ILI ( Signed by
Magistrate Judge James E. Graham ) (jsr) (slt). (Entered:
10/04/1994)

 

10/06/1994

 

 

https://ecf.gasd.cire11.den/cgi-bin/DktRpt.pl?741196957286162-L_1_ 1-1

 

 

 

Deadline updated as to Albert Campbell II, Rodney Walker,
Lester Harris, Tyrone Butler, set Arraignment for 2:00 10/17/94

 

 

1/28/2020
Casseithd-8-s800 DE-CRGriaIUBGN6D-1 Entered on FLSD Docket 02/03/2020 Padag ff af} |

for Albert Campbell II], for Rodney Walker, for Lester Harris, for
Tyrone Butler before Magistrate Judge James E. Graham (lg!)
(Entered: 10/06/1994)

 

10/07/1994

AFFIDAVIT by Savannah Harris as owner of cash security Re:
[27-1] bond (cfr) (slt). (Entered: 10/07/1994)

 

10/17/1994

eo

SUPERSEDING INDICTMENT as to Albert Campbell (1) count
(s) ls, Marvin Campbell (2) count(s) 1s, 2s, Rodney Walker (3)
count(s) 1s, 3s, Lester Harris (4) count(s) 1s, 4s, Tyrone Butler (5)
count(s) 1s, 5s, Samantha Williams (6) count(s) 1s Gsr) (st).
(Entered: 10/17/1994)

 

10/17/1994

Arraignment as to Albert Campbell III held Not guilty plea
entered. (jsr) (Entered: 10/17/1994)

 

10/17/1994

Deadline updated as to Albert Campbell II], Rodney Walker,
Lester Harris, Tyrone Butler, Samantha Williams, setting Motion
Filing deadline to 11/6/94 (jsr) (Entered: 10/17/1994)

 

10/19/1994

Penalty Certification by USA as to Albert Campbell II], Marvin
Campbell, Rodney Walker, Lester Harris, Tyrone Butler,
Samantha Williams, (filed 10/17/94 Sav.) Gsr) (slt). (Entered:
10/19/1994)

 

10/19/1994

Rann

FIRST CERTIFICATE OF DISCLOSURE by USA (filed
10/17/94 Sav) (sr) (slt). (Entered: 10/19/1994)

 

10/19/1994

pon

PRELIMINARY STATEMENT RE: DISCOVERY by USA as to
Defts. (jsr) (slt). (Entered: 10/19/1994)

 

10/19/1994

FIRST BRADY/GIGLIO NOTICE of by USA as to Defts. Gsr)
(sit). (Entered: 10/19/1994)

 

10/25/1994

AFFIDAVIT by Dorethia Brooks Re: Owner of cash Security (jsr)
(slt). (Entered: 10/25/1994)

 

11/07/1994

AFFIDAVIT by owner of cash security by Teisha Y. Humphreys
Re:Bnd of Rodney Walker (jsr) (slt). (Entered: 11/07/1994)

 

11/07/1994

Rnd

GENERAL ORDER of the Court re: Registry Fee: Teisha Y.
Humphreys, surety for Rodney Walker. (jsr) (slt). (Entered:
11/07/1994)

 

11/10/1994

MOTION by USA as to Albert Campbell II], Marvin Campbell,
Rodney Walker, Lester Harris, Tyrone Butler, Samantha Williams
for Discovery of evidence with brief in support. (jsr) (slt).
(Entered: 11/11/1994) .

 

11/10/1994

SECOND CERTIFICATE OF DISCLOSURE by USA (jsr) (sIt).
(Entered: 11/11/1994)

 

11/22/1994

 

 

 

 

NOTICE by USA to all defense counsel of showing of Physical
Evidence at DEA Office on 12/7/94 (cfr) (slt). (Entered:
11/28/1994)

 

https://ecf.gasd.cire | 1.den/cegi-bin/DktRpt.p1?741196957286162-L_1_ 1-1

 

1/28/2020
Cagmtha&2-ist0a ct ORGidOUBGAGD1 Entered on FLSD Docket 02/03/2020 Pagtagecf a3 |

11/22/1994

CERTIFICATE OF DISCLOSURE by USA as to Marvin
Campbell (cfr) (slt). (Entered: 11/28/1994)

 

11/29/1994

FOURTH CERTIFICATE OF DISCLOSURE by USA (sr) (sIt).
(Entered: 12/01/1994)

 

12/07/1994

NOTICE OF INTENT to Use Rule 404 (b) Evidence and Title 21
USC Sec. 851 Enhancement by USA as to Albert Campbell III
(jsr) Modified on 12/14/1994 (slt). (Entered: 12/08/1994)

 

12/12/1994

SECOND BRADY/GIGLIO NOTICE of by USA as to Albert
Campbell II], Marvin Campbell, Rodney Walker, Lester Harris,
Tyrone Butler, Samantha Williams (jsr) (slt). (Entered:
12/14/1994)

 

12/12/1994

FIFTH CERTIFICATE OF DISCLOSURE by USA Qjsr) (sIt).
(Entered: 12/14/1994)

 

12/20/1994

2

EXPARTE MOTION by USA SEALED MOTION (jsr) (sit).
(Entered: 12/20/1994)

 

12/20/1994

Motion(s) referred to Magistrate Judge James E. Graham as :
[100-1] motion SEALED MOTION (jsr) (Entered: 12/20/1994)

 

12/20/1994

ORDER as to Defts. granting [100-1] EX PARTE MOTION
( Signed by Magistrate Judge James E. Graham ) (jsr) (sit).
(Entered: 12/20/1994)

 

12/28/1994

er

MOTION by Albert Campbell II for leave of absence for R.
Joseph Hammill for defendant Albert Campbell IJ] with brief in
support. (jsr) (slt). (Entered: 12/28/1994)

 

12/28/1994

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III: [103-1] motion for leave of absence for R.
Joseph Hammill for defendant Albert Campbell IIT (jsr) (Entered:
12/28/1994)

 

12/28/1994

104

ORDER as to Albert Campbell II granting [103-1] motion for
leave of absence for R. Joseph Hammill, 12/21/94 to 12/29/94.
( Signed by Magistrate Judge James E. Graham ) (jsr) (slt).
(Entered: 12/28/1994)

 

01/19/1995

SIXTH CERTIFICATE OF DISCLOSURE by USA (jsr) (slt).
(Entered: 01/20/1995)

 

01/25/1995

NOTICE of Appearance for Albert Campbell II] by Attorney
Kevin Gough (jsr) (slt). (Entered: 01/25/1995)

 

01/25/1995

MOTION by Albert Campbell HI to Extend Time to file motions
with brief in support. (jsr) (slt). (Entered: 01/25/1995)

 

01/25/1995

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III: [107-1] motion to Extend Time to file
motions (jsr) (Entered: 01/25/1995)

 

 

 

https://ecf.gasd.cire1] 1 .den/cgi-bin/DktRpt.pl?741196957286162-L_1_ 1-1

 

 

 

 

1/28/2020
Cagathe i s00 E-CRE ial D-1 Entered on FLSD Docket 02/03/2020 Padtage df afd3 |

01/31/1995

13

ORDER as to Albert Campbell HI terminating CJA Atty Joe
Hammill. Ret. atty appearance of K. Gough entered. ( Signed by
Magistrate Judge James E. Graham ) (Igl) (slt). (Entered:
01/31/1995)

 

01/31/1995

Basan

Proposed Voir Dire Questions by USA as to Albert Campbell III,
Marvin Campbell, Tyrone Butler, Samantha Williams (filed
1/30/95) Gsr) (slt). (Entered: 01/31/1995)

 

01/31/1995

Request to charge by USA as to Albert Campbell II], Marvin
Campbell, Tyrone Butler, Samantha Williams (filed 1/30/95) (sr)
(slt). (Entered: 01/31/1995)

 

01/31/1995

SEVENTH CERTIFICATE OF DISCLOSURE by USA (jsr) (slt).
(Entered: 01/31/1995)

 

02/01/1995

MOTION by Albert Campbell III for Discovery and inspection pur
to FRCP 16(a)(1)(A) & 16(a)(1)(B) with brief in support. (jsr) (slt).
(Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell III for Protective Order with brief
in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell II for Pre-trial Discovery , and to
inspection pur to SDRule 7.3 with brief in support. (sr) (sIt).
(Entered: 02/01/1995)

 

02/01/1995

i

MOTION by Albert Campbell HI for Disclosure of information
necessary to receive a fair trial with brief in support. (jsr) (sIt).
(Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell III for production of witness
statements with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

No
WA

MOTION by Albert Campbell III for Witness List with brief in
support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

—
ho
oN

f

Kanna

MOTION by Albert Campbell III to Suppress statements made by
deft for discovery with brief in support. (jsr) (slt). (Entered:
02/01/1995)

 

02/01/1995

MOTION by Albert Campbell HI for Notice of Intent to introduce
evidence of other crimes , and for pre-trial evidentiary Hearing
with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell III for pre-trial Hearing to
determine existence of conspiracy with brief in support. (jsr) (slt).
(Entered: 02/01/1995)

 

02/01/1995

129

MOTION by Albert Campbell III for Notice of Govt's Intent to
admit evidence under residual hearsay exceptions with brief in
support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

 

 

 

|

 

 

MOTION by Albert Campbell III to participate in Voir Dire with
brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

https://ecf.gasd.circ1 1.den/cgi-bin/DktRpt.pl1?74 1 196957286162-L_1_ 1-1

1/28/2020

 
Caéruthae-Digeiord-SeeeidowlReRh61 Entered on FLSD Docket 02/03/2020 Padtagedt 453!

02/01/1995

 

MOTION by Albert Campbell III to Compel disclosure of Govt's
jysel data with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III: [131-1] motion to Compel disclosure of
Govt's jysel data, [130-1] motion to participate in Voir Dire,
[129-1] motion for Notice of Govt's Intent to admit evidence under
residual hearsay exceptions, [128-1] motion for pre-trial Hearing
to determine existence of conspiracy, [127-1] motion for Notice of
Intent to introduce evidence of other crimes, [127-2] motion for
pre-trial evidentiary Hearing, [126-1] motion to Suppress
statements made by deft for discovery, [125-1] motion for Witness
List, [124-1] motion for production of witness statements, [123-1]
motion for Disclosure of information necessary to receive a fair
trial, [122-1] motion for Pre-trial Discovery, [122-2] motion to
inspection pur to SDRule 7.3, [121-1] motion for Protective Order,
[120-1] motion for Discovery and inspection pur to FRCP 16(a)(1)
(A) & 16(a)(1)(B) Gsr) (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell HI for additional peremptory
challenges with brief in support. (jsr) (sit). (Entered: 02/01/1995)

 

02/01/1995

 

—

MOTION by Albert Campbell III to preserve evidence with brief
in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

 

MOTION by Albert Campbell III for Leave to File additional
motions with brief in support. (jsr) (sit). (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell HI to Adopt Motion of Other
Defendants with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell II] for production of exculpatory
evidence with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

—

MOTION by Albert Campbell! II for Disclosure of of informants
with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell II] for Brady Material (rough notes)
with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell III for Disclosure of electronic or
other surveillance with brief in support. (jsr) (slt). (Entered:
02/01/1995)

 

02/01/1995

MOTION by Albert Campbell II requiring the Govt to admit or
deny the existence of other investigations & potential indictments
with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

MOTION by Albert Campbell HI for production of co-
conspirators statements with brief in support. (jsr) (slt). (Entered:
02/01/1995)

 

02/01/1995

 

 

aoe
RQ

 

Kann

 

MOTION by Albert Campbell II for production of statements of
deft with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

 

https://ecf.gasd.cire1 1.den/cgi-bin/DktRpt.p!?741196957286162-L_1_ 1-1

1/28/2020
CaSeuthefrtbinee7 4fOREgiDOMUMBHEHt26l Entered on FLSD Docket 02/03/2020 PaQeged 643 1

02/01/1995

143

(]

MOTION by Albert Campbell III for copies of news releases
issued by police & FBI & complete transcripts of all press
conferences with brief in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

144

MOTION by Albert Campbell IH] to Sever counts & defts with
brief in support. (jsr) (Entered: 02/01/1995) _

 

02/01/1995

pen
ane
wa

 

MOTION by Albert Campbell III for Bill of Particulars with brief
in support. (jsr) (slt). (Entered: 02/01/1995)

 

02/01/1995

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III: [145-1] motion for Bill of Particulars, [144-1]
motion to Sever counts & defts, [143-1] motion for copies of news
releases issued by police & FBI & complete transcripts of all press
conferences, |142-1] motion for production of statements of deft,
[141-1] motion for production of co-conspirators statements,
[140-1] motion requiring the Govt to admit or deny the existence
of other investigations & potential indictments, [139-1] motion for
Disclosure of electronic or other surveillance, [138-1] motion for
Brady Material (rough notes), [137-1] motion for Disclosure of of
informants, [136-1] motion for production of exculpatory
evidence, [135-1] motion to Adopt Motion of Other Defendants,
[134-1] motion for Leave to File additional motions, [133-1]
motion to preserve evidence, [132-1] motion for additional
peremptory challenges (jsr) (Entered: 02/01/1995)

 

02/02/1995

EB

pose,

ORDER as to Albert Campbell HI granting [134-1] motion for
Leave to File additional motions as to Albert Campbell (1),
resetting Motion Filing deadline to 2/1/95 for Albert Campbell LI
( Signed by Magistrate Judge James E. Graham, Nunc Pro Tunc
2/2/95) (sr) (slt). (Entered: 02/03/1995)

 

02/02/1995

THIRD BRADY/GIGLIO NOTICE OF DISCLOSURE by USA
(jsr) (sIt). (Entered: 02/03/1995)

 

02/03/1995

MOTION by Albert Campbell HI to Suppress , for return of
property ,and for Disclosure of witness statements & other info
necessary to receive a fair hrg upon sid motions with brief in
support. (jsr) (slt). (Additional attachment(s) added on 12/20/2013:
# | motion) (slt). (Entered: 02/06/1995)

 

02/06/1995

PETITION by USA for Writ of Habeas Corpus ad testificandum
for Thomas Eric Rogers to appear 2-21-95 at 9:00 (mmbh) (slt).
(Entered: 02/06/1995)

 

02/06/1995

WRIT of Habeas Corpus ad Testificandum issued for Thomas Eric
Rogers for 2-21-95 in case as to Albert Campbell III, Marvin
Campbell, Rodney Walker, Lester Harris, Tyrone Butler,
Samantha Williams (mmh) (Entered: 02/06/1995)

 

02/07/1995

 

 

 

 

 

RESPONSE by USA as to Albert Campbell HI re [151-2] motion
for return of property, {151-3] motion for Disclosure of witness
statements & other info necessary to receive a fair hrg upon sid

 

 

https://ecf.gasd.circ1 1 .den/egi-bin/DktRpt.pl?741196957286162-L_ 1 1-1 1/28/2020
CaSeuthtartpiaee’ afORGgibOidMHERt@2Ol Entered on FLSD Docket 02/03/2020 PaQagtl bb43 |

motions, [145-1] motion for Bill of Particulars, [144-1] motion to
Sever counts & defts, [143-1] motion for copies of news releases
issued by police & FBI & complete transcripts of all press
conferences, [142-1] motion for production of statements of deft,
[141-1] motion for production of co-conspirators statements,
[140-1] motion requiring the Govt to admit or deny the existence
of other investigations & potential indictments, [139-1] motion for
Disclosure of electronic or other surveillance, [138-1] motion for
Brady Material (rough notes), [137-1] motion for Disclosure of of
informants, [136-1] motion for production of exculpatory
evidence, [135-1] motion to Adopt Motion of Other Defendants,
[134-1] motion for Leave to File additional motions, [133-1]
motion to preserve evidence, [132-1] motion for additional
peremptory challenges, [131-1] motion to Compel disclosure of
Govt's jysel data, [130-1] motion to participate in Voir Dire,
[129-1] motion for Notice of Govt's Intent to admit evidence under
residual hearsay exceptions, [128-1] motion for pre-trial Hearing
to determine existence of conspiracy, [127-1] motion for Notice of
Intent to introduce evidence of other crimes, [127-2] motion for
pre-trial evidentiary Hearing, [125-1] motion for Witness List,
[124-1] motion for production of witness statements, [123-1]
motion for Disclosure of information necessary to receive a fair
trial, [122-1] motion for Pre-trial Discovery, [122-2] motion to
inspection pur to SDRule 7.3, [121-1] motion for Protective Order,
[120-1] motion for Discovery and inspection pur to FRCP16(a)(1)
(A) & 16(a)(1)(B), [107-1] motion to Extend Time to file motions
(jsr) (slt). (Entered: 02/07/1995)

 

 

 

 

 

02/07/1995 154 Ls RESPONSE by USA as to Albert Campbell II re [151-1] motion
to Suppress, [126-1] motion to Suppress statements made by deft
for discovery (jsr) (slt). (Entered: 02/07/1995)

02/07/1995 155 Cd FOURTH BRADY/GIGLIO NOTICE by USA (jsr) (slt). (Entered:
02/07/1995)

02/07/1995 156 CI EIGHTH CERTIFICATE OF DISCLOSURE by USA (filed
2/6/95) (jsr) (slt). (Entered: 02/07/1995)

02/07/1995 157 Cl Exhibit list by USA as to Albert Campbell III re: Deft A.

Campbell's Motion to Suppress. (Igl) (slt). (Entered: 02/07/1995)

02/07/1995 Motion hearing held as to Albert Campbell HI re: [126-1] motion
to Suppress statements made by deft for discovery, [151-1] motion
to Suppress. Statements made to counsel regarding pending
motions. Govt witnesses: Lloyd W. Patterson, Douglas Moore,
sworn. Govt rested. Deft rested. The court will prepare an R&R.
Counsel are given until 5:00 p.m. on 2/10/95 to file any
supplemental briefs re: Motions to Suppress. (Igl) (Entered:
02/07/1995)

 

 

02/07/1995

AY
of

 

 

 

 

 

 

https://ecf.gasd.circ 1 1.den/cgi-bin/DktRpt.p!?741196957286162-L_1_ 1-1 . 1/28/2020
CaSeuihtfr PiQso7 af ORG eiDOdMNMERtO1 Entered on FLSD Docket 02/03/2020 Pabesed dphs!

AFFIDAVIT as to Albert Campbell III Re: [151-1] motion to
Suppress, [126-1] motion to Suppress statements made by deft for
discovery. (Igl) (slt). (Entered: 02/07/1995)

 

02/07/1995

AFFIDAVIT by Albert Campbell II] as to Albert Campbell III Re:
|151-1] motion to Suppress, [126-1] motion to Suppress
statements made by deft for discovery. (Igl) (slt). (Entered:
02/07/1995)

 

02/09/1995

nN
bh

|

FIFTH BRADY/GIGLO NOTICE of by USA as to Defts (jsr)
(sit). (Entered: 02/10/1995)

 

02/09/1995

oN
La

ORDER as to Albert Campbell HI denying [144-1] motion to
Sever counts & defts as to Albert Campbell (1) ( Signed by
Magistrate Judge James E. Graham ) (jsr) (slt). (Entered:
02/10/1995)

 

02/09/1995

ORDER as to Albert Campbell II] denying [145-1] motion for Bill
of Particulars as to Albert Campbell (1) ( Signed by Magistrate
Judge James E. Graham ) (jsr) (slt). (Entered: 02/10/1995)

 

02/10/1995

ORDER directing svc of R&R as to Albert Campbell II,
Samantha Williams ( Signed by Magistrate Judge James E.
Graham ) (jsr) (sIt). (Entered: 02/10/1995)

 

02/10/1995

166

REPORT AND RECOMMENDATIONS of Magistrate Judge
James E. Graham as to Albert Campbell III], Samantha Williams
denying Re: [151-1] motion to Suppress, [126-1] motion to
Suppress statements made by deft for discovery, [112-1] motion to
Suppress ; Motion no longer referred Objections to R and R due by
2/17/95 (jsr) (sit). (Entered: 02/10/1995)

 

02/13/1995

sey

MEMORANDUM by Albert Campbell III in support of [151-1]
motion to Suppress, [126-1] motion to Suppress statements made
by deft for discovery (jsr) (slt). (Entered: 02/13/1995)

 

02/14/1995

ORDER directing sve of R&R as to Albert Campbell HI ( Signed
by Magistrate Judge James E. Graham ) (jsr) (slt). (Entered:
02/14/1995)

 

02/14/1995

REPORT AND RECOMMENDATIONS of Magistrate Judge
James E. Graham as to Albert Campbell HI to deny [151-1] motion

to Suppress ; Motion no longer referred Objections to R and R due
by 2/17/95 (sr) (slt). (Entered: 02/14/1995)

 

02/15/1995

oOo

Ronn

Proposed Voir Dire Questions by Albert Campbell III Gsr)
(Additional attachment(s) added on 2/4/2014: # 1 voir dire) (slt).
(Entered: 02/16/1995)

 

02/16/1995

 

https://ecf.gasd.circ 1 1.den/cgi-bin/DktRpt.pl?74 1 196957286162-L_ 1 1-1

 

—
os
jo

 

 

ORDER as to Albert Campbell IL! granting [138-1] motion for
Brady Material (rough notes) as to Albert Campbell (1), granting
[133-1] motion to preserve evidence as to Albert Campbell (1),
granting [130-1] motion to participate in Voir Dire as to Albert

 

1/28/2020
CaSeuthdS pi 2he74fORGgiDGMiMERt2O1 Entered on FLSD Docket 02/03/2020 Pakeges >phs!

Campbell (1) ( Signed by Magistrate Judge James E. Graham )
(jsr) (slt). (Entered: 02/16/1995)

 

02/16/1995

ORDER as to Albert Campbell III denying [132-1] motion for
additional peremptory challenges as to Albert Campbell (1)

( Signed by Magistrate Judge James E. Graham ) (jsr) (slt).
(Entered: 02/16/1995)

 

02/16/1995

ORDER as to Albert Campbell II! denying [140-1] motion
requiring the Govt to admit or deny the existence of other
investigations & potential indictments as to Albert Campbell (1)
( Signed by Magistrate Judge James E. Graham ) (jsr) (slt).
(Entered: 02/16/1995)

 

02/16/1995

—
of
LA

ORDER as to Albert Campbell I] denying [125-1] motion for
Witness List as to Albert Campbell (1) ( Signed by Magistrate
Judge James E. Graham ) (jsr) (slt). (Entered: 02/16/1995)

 

02/16/1995

HN

ORDER as to Albert Campbell II] granting [135-1] motion to
Adopt Motion of Other Defendants as to Albert Campbell (1)
( Signed by Magistrate Judge James E. Graham ) (jsr) (slt).
(Entered: 02/16/1995)

 

02/16/1995

—
~~

ORDER as to Albert Campbell III denying [107-1] motion to
Extend Time to file motions as to Albert Campbell (1) ( Signed by
Magistrate Judge James E. Graham ) (jsr) (sit). (Entered:
02/16/1995)

 

02/16/1995

 

 

189

 

 

ORDER as to Albert Campbell II] mooting [143-1] motion for
copies of news releases issued by police & FBI & complete
transcripts of all press conferences as to Albert Campbell (1),
mooting [142-1] motion for production of statements of deft as to
Albert Campbell (1), mooting [141-1] motion for production of co-
conspirators statements as to Albert Campbell (1), mooting
[139-1] motion for Disclosure of electronic or other surveillance as
to Albert Campbell (1), mooting [136-1] motion for production of
exculpatory evidence as to Albert Campbell (1), mooting [131-1]
motion to Compel disclosure of Govt's jysel data as to Albert
Campbell (1), mooting [129-1] motion for Notice of Govt's Intent
to admit evidence under residual hearsay exceptions as to Albert
Campbell (1), mooting [128-1] motion for pre-trial Hearing to
determine existence of conspiracy as to Albert Campbell (1),
mooting [127-1] motion for Notice of Intent to introduce evidence
of other crimes as to Albert Campbell (1), mooting [127-2] motion
for pre-trial evidentiary Hearing as to Albert.Campbell (1),
mooting [126-1] motion to Suppress statements made by deft for
discovery as to Albert Campbell (1), mooting [124-1] motion for
production of witness statements as to Albert Campbell (1),
mooting [123-1] motion for Disclosure of information necessary to
receive a fair trial as to Albert Campbell (1), mooting [122-1]
motion for Pre-trial Discovery as to Albert Campbell (1), mooting
[122-2] motion to inspection pur to SDRule 7.3 as to Albert

 

https://ecf.gasd.cire1 1.den/cgi-bin/DktRpt.pl?741196957286162-L_1_ 1-1 1/28/2020
CaSeuihéSr DiQie7df DEGgiDOMMERt201 Entered on FLSD Docket 02/03/2020 Pakege4 pis!

Campbell (1), mooting [120-1] motion for Discovery and
inspection pur to FRCP16(a)(1)(A) & 16(a)(1)(B) as to Albert
Campbell (1) ( Signed by Magistrate Judge James E. Graham )
(jsr) (slt). (Entered: 02/17/1995)

 

02/17/1995

OBJECTION by Albert Campbell III to [166-1] report and
recommendations (jsr) (slt). (Entered: 02/21/1995)

 

02/17/1995

OBJECTION by Albert Campbell II to [177-1] report and
recommendations (jsr) (slt). (Entered: 02/21/1995)

 

02/21/1995

TRANSCRIPT filed in case as to Albert Campbell III, Marvin
Campbell, Tyrone Butler, Samantha Williams for dates of Feb. 2,
1995, Excerpts fr Motion to Suppress. (jsr) (slt). (Entered:
02/22/1995)

 

02/22/1995

Request to charge by Albert Campbell II] (sr) (slt). (Entered:
02/22/1995)

 

02/23/1995

ORDER as to Albert Campbell III denying [151-3] motion for
Disclosure of witness statements & other info necessary to receive
a fair hrg upon sid motions as to Albert Campbell (1) ( Signed by
Magistrate Judge James E. Graham ) (jsr) (slt). (Entered:
02/23/1995)

 

02/23/1995

Basnanad

ORDER denying motion for hrg (128) as to Albert Campbell 10
( Signed by Magistrate Judge James E. Graham ) (jsr) (slt).
(Entered: 02/23/1995)

 

02/23/1995

ORDER as to Albert Campbell III denying [137-1] motion for
Disclosure of of informants as to Albert Campbell (1) ( Signed by
Magistrate Judge James E. Graham ) (jsr) (sIt). (Entered:
02/23/1995)

 

02/23/1995

 

pang

ORDER as to Albert Campbell HI denying [121-1] motion for
Protective Order as to Albert Campbell (1) ( Signed by Magistrate
Judge James E. Graham ) (jsr) (slt). (Entered: 02/23/1995)

 

02/24/1995

NOTICE of Redacted Indictment by USA as to Albert Campbell
III, Marvin Campbell, Tyrone Butler, Samantha Williams (jsr)
(slt). (Entered: 02/24/1995)

 

02/24/1995

Count Redaction Albert Campbell (1): Former count Is 1s now
count Irs. Marvin Campbell (2): Former count 1s is now count Irs.
Marvin Campbell (2): Former count 2s is now count 2rs. Tyrone
Butler (5): Former count 1s is now count Irs. Tyrone Butler (5):
Former count 5s is now count 3rs. Samantha Williams (6): Former
count Is is now count Irs. (jsr) Modified on 02/24/1995 (slt).
(Entered: 02/24/1995)

 

02/24/1995

 

https://ecf.gasd.circ1 1.den/egi-bin/DktRpt.pl?741196957286162-L_1_ 1-1

 

 

 

MOTION by USA as to Albert Campbell II, Marvin Campbell,
Rodney Walker, Lester Harris, Tyrone Butler, Samantha Williams

to Dismiss Forfeiture Count Six with brief in support. (sr) (slt).
(Entered: 02/24/1995)

 

 

1/28/2020
CaSeuthtfr tpiade7 afORGgiDOMWAEMtSL Entered on FLSD Docket 02/03/2020 PaQeged 543 |

 

02/24/1995

No

7

C)

ORDER as to Defts mooting Govt's [81-1] motion for Discovery
of evidence as to Campbell (1), Marvin Campbell (2), Lester

Harris (4), Butler (5), Samantha Williams (6) ( Signed by
Magistrate Judge James E. Graham ) (jsr) (sl . (Entered:
02/24/1995)

 

02/24/1995

Rho
oo
S
NO

ORDER as to Albert Campbell II], Marvin Campbell, Rodney
Walker, Lester Harris, Tyrone Butler, Samantha Williams granting
(206-1] motion to Dismiss Forfeiture Count Six as to Albert
Campbell (1), Marvin Campbell (2), Rodney Walker (3), Lester
Harris (4), Tyrone Butler (5), Samantha Williams (6) ( Signed by
Judge Anthony A. Alaimo ) (jsr) (slt). (Entered: 02/24/1995)

 

02/27/1995

MOTION by Albert Campbell Hf to Continue trial with brief in
support. (bar) (slt). (Entered: 02/27/1995)

 

02/27/1995

Exhibit list by Albert Campbell III (bar) (slt). (Entered:
02/27/1995)

 

02/27/1995

Witness list by USA as to Albert Campbell II], Marvin Campbell.
Tyrone Butler, Samantha Williams (bar) (slt). (Entered:
02/27/1995)

 

02/27/1995

Exhibit list by USA as to Albert Campbell III, Marvin Campbell,
Tyrone Butler, Samantha Williams (bar) (sit). (Entered:
02/27/1995)

 

02/27/1995

Amended Request to charge no. 8 by USA as to Albert Campbell
I11, Marvin Campbell, Tyrone Butler, Samantha Williams (bar)
(slt). (Entered: 02/27/1995)

 

02/27/1995

rng

NOTICE of expert witness testimony by USA as to Albert
Campbell Hl, Marvin Campbell, Tyrone Butler, Samantha
Williams (filed 2/24/95 Sav) (jsr) (slt). (Entered: 02/27/1995)

 

02/27/1995

ORDER as to Albert Campbell II] denying [151-1] motion to
Suppress as to Albert Campbell (1), denying [151-2] motion for
return of property as to Albert Campbell (1) ( Signed by Judge
Anthony A. Alaimo ) (jsr) (slt). (Entered: 02/27/1995)

 

02/27/1995

Jury selection held Albert Campbell (1) count(s) Irs, Marvin
Campbell (2) count(s) Irs, 2rs, Tyrone Butler (5) count(s) Irs, 3rs,
Samantha Williams (6) count(s) 1rs Terminated motions: [211-1]
motion to Continue trial as to Albert Campbell (1), [210-1] motion
to Adopt Jy instructions of Other Defendants as to Tyrone Butler
(5), [193-1] motion to Continue trial as to Samantha Williams (6)
(jsr) (Entered: 03/02/1995)

 

02/27/1995

 

 

 

 

Jury trial as to Albert Campbell III, Marvin Campbell, Tyrone
Butler, Samantha Williams held; Motion by Deft. A.Campbell to
continue-denied. Motion by A. Campbell for mistrial-denied.
Court recess until 2/28/95. (Court Reporter: Norma Hatfield) (jsr)
(Entered: 03/02/1995)

 

 

https://ecf.gasd.cire11.den/cgi-bin/DktRpt.pl?74 1 196957286162-L_1_ 1-1 1/28/2020
CaSeuthtir PindO7 4fORGgiDEduHEHtQOL Entered on FLSD Docket 02/03/2020 Pabeged p43 |

02/27/1995

iM
RO
re

ORDER to fed & house sequestered jury as to Albert Campbell III,
Marvin Campbell, Tyrone Butler, Samantha Williams ( Signed by
Judge Anthony A. Alaimo ) (jsr) (slt). (Entered: 03/02/1995)

 

02/27/1995

nN
Nw
ws"

t

STIPULATION by Albert Campbell HI, Marvin Campbell,
Tyrone Butler, Samantha Williams, USA, RE: Phone records (jsr)
(sit). (Entered: 03/02/1995)

 

02/27/1995

nO
No

|

Ras

WITNESS LIST by Albert Campbell, III. (slt) (Entered:
12/27/2013)

 

02/28/1995

Jury trial Continued as to Albert Campbell HI, Marvin Campbell,
Tyrone Butler, Samantha Williams; Govt rests: 5:49 P.M., Motion
by Deft. S. Williams for Jgm of Acquittal-Granted. Mot by
remaining defts for }gm of acquittal: denied. Court recess. (jsr)
(Entered: 03/02/1995)

 

02/28/1995

bo
to
an

Baan

SIXTH BRADY/GIGLIO NOTICE by USA (jsr) (slt). (Entered:
03/02/1995)

 

03/01/1995

Jury trial as to Albert Campbell III, Marvin Campbell, Tyrone
Butler cont'd. Defts rest, Motion for gm of acquittal all defts-
reserved. Exceptions by Albert Campbell stated at side, bar, no
further exceptions. Alternates excused. Verdict 7:53 P.M., Jury
polled, Guilty all counts. all defts. All defts remanded to custody
of USM. Court recess 8:05 P.M. (jsr) (Entered: 03/02/1995)

 

03/01/1995

No
NO
~~

Jury Question filed as to Albert Campbell II, Marvin Campbell,
Tyrone Butler (sr) (sit). (Entered: 03/02/1995)

 

03/01/1995

N
No
oO

JURY VERDICT as to Albert Campbell III Guilty: Albert
Campbell (1) count(s) Irs (jsr) (slt). (Entered: 03/02/1995)

 

03/02/1995

No
we)
bp

Court's Instructions to the jury. (jsr) (slt). (Entered: 03/02/1995)

 

03/03/1995

bho
S
-

|

ro

ORDER returning some of Govt's exhibits as to Albert Campbell
Il], Marvin Campbell, Tyrone Butler, Samantha Williams ( Signed
by Judge Anthony A. Alaimo ) (jsr) (slt). (Entered: 03/03/1995)

 

03/03/1995

Bho
ao
Ot

RECEIPT FOR EXHIBITS by USA as to Albert Campbell III,
Marvin Campbell, Tyrone Butler, Samantha Williams (jsr) (slt).
(Entered: 03/03/1995)

 

03/08/1995

ho
Lad
~

 

pony

Srv

NOTICE OF APPEAL by Albert Campbell, conviction rendered
on 3/1/95 and 2/27/95 Order denying suppression motion. Appeal
information sheet given to Counsel for appellant (jsr) (slt).
(Entered: 03/09/1995)

 

03/08/1995

i)
tw
oa)

 

Nad

MOTION by Albert Campbell IIT to Proceed in Forma Pauperis on
appeal with brief in support. (jsr) (slt). (Entered: 03/09/1995)

 

03/08/1995

i)
uw
\O

 

MOTION by Albert Campbell IH for Appointment of Counsel on
appeal with brief in support. (jsr) (slt). (Entered: 03/09/1995)

 

03/14/1995

 

https://ecf.gasd.cire1 1.den/egi-bin/DktRpt.pl?741196957286162-L_ 1 1-1

 

246

 

—

 

1/28/2020

 
CageuikdSripiane’dfORGeiowuimentes1 Entered on FLSD Docket 02/03/2020 Pabege? dp48!

ORDER as to Albert Campbell III granting [239-1] motion for
Appointment of Counsel on appeal as to Albert Campbell (1)
( Signed by Judge Anthony A. Alaimo ) (jsr) (slt). (Entered:
03/14/1995)

 

 

03/14/1995 247 | ORDER as to Albert Campbell II] granting [238-1] motion to
Proceed in Forma Pauperis on appeal as to Albert Campbell (1)
( Signed by Judge Anthony A. Alaimo ) (jsr) (slt). (Entered:
03/14/1995)

03/14/1995 Notice of appeal, certified copy of docket, jyverdicts, Redacted

Indi and Orders w/R&R, Orders to proceed IFP and appointment
of counsel as to Albert Campbell III, Tyrone Butler to USCA:
[237-1] appeal, [236-1] appeal (jsr) (Entered: 03/14/1995)

03/14/1995 248 C] | MOTION by USA as to Albert Campbell ITI, Marvin Campbell,
Rodney Walker, Lester Harris, Tyrone Butler, Samantha Williams
to Dismiss original indi with brief in support. (jsr) (slt). (entered:
03/15/1995)

03/22/1995 250 ry ORDER as to Defts granting [248-1] motion to Dismiss original
indi as to Albert Campbell (1), Marvin Campbell (2), Rodney
Walker Lester Harris (4), Tyrone Butler (5), Samantha Williams
(6) ( Signed by Judge Anthony A. Alaimo ) (jsr) (slt). (Entered:
03/22/1995)

 

 

 

03/22/1995 DISMISSAL of Count(s) on Government Motion as to Albert
Campbell II], Marvin Campbell, Rodney Walker, Lester Harris,
Tyrone Butler, Samantha Williams Terminated motions: Counts
Dismissed: Albert Campbell (1) count(s) 1, Marvin Campbell (2)
count(s) 1, 2, Rodney Walker (3) count(s) 1, 3, Lester Harris (4)
count(s) 1, 4, Tyrone Butler (5) count(s) 1, Samantha Williams (6)
count(s) | (jsr) (Entered: 03/22/1995)

04/04/1995 USCA Case Number as to Albert Campbell 11, Tyrone Butler Re:
[237-1] appeal, [236-1] appeal USCA NUMBER: 95-8250 Gsr)
(Entered: 04/04/1995)

 

 

 

 

04/11/1995 252 L MOTION by Albert Campbell III for Leave to File objectons to
PSI with brief in support. (jsr) (slt). (Entered: 04/11/1995)

04/11/1995 253 [|] | OBJECTION as to Albert Campbell III to PSI. (jsr) (sit). (Entered:
04/11/1995)

04/11/1995 Motion(s) referred to Magistrate Judge James E. Graham as to

Albert Campbell III: [252-1] motion for Leave to File objectons to
PSI (jsr) (Entered: 04/11/1995)

 

 

04/13/1995 254) ORDER as to Albert Campbell HI granting [252-1] motion for
Leave to File objectons to PSI as to Albert Campbell (1) ( Signed
by Judge Anthony A. Alaimo ) (jsr) (slt). (Entered: 04/13/1995)
04/17/1995 255 =

 

 

 

 

 

 

https://ecf.gasd.cire 1 1.den/cgi-bin/DktRpt.pl?74 1 196957286162-L_1_ 1-1 1/28/2020
Caseulhé8r pide? éf ORG giDOMMBERtEIL Entered on FLSD Docket 02/03/2020 Pabeged p43!

MOTION by Albert Campbell IIT for leave of absence for Kevin
Gough for defendant Albert Campbell III with brief in support.
(jsr) (slt), (Entered: 04/17/1995)

 

04/17/1995 Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III: [255-1] motion for leave of absence for
Kevin Gough for defendant Albert Campbell III (jsr) (Entered:
04/17/1995)

 

04/18/1995

NM
Cn
oN

ORDER granting [255-1] motion for leave of absence for Kevin
Gough, atty for defendant Albert Campbell II (1) ( Signed by
Magistrate Judge James E. Graham ) (cfr) (slt). (Entered:
04/18/1995)

 

CJA 20 as to Albert Campbell If Authorization to Pay R. Joseph
Hammill $ 2,776.91 Voucher # 0631157 ( Signed by Judge
Anthony A. Alaimo ) (jsr) (slt). (Entered: 04/19/1995)

04/19/1995

NO
ws
~l

 

05/19/1995 Sentencing held Albert Campbell (1) count(s) Irs; appeal
docketing statement furnished; obj. to PSI; BOP 420 mos.; S/R 10
yrs.; any rights to federal benefits are revoked; remanded to USM;
Mr. Gough to continue on appeal; court recommends: FCI,
Tallahassee, Fla. Court Reporter: Norma Hatfield (bar) (Entered:
05/19/1995)

05/23/1995 266 Lt JUDGMENT Albert Campbell (1) count(s) Irs. $50.00 Special
Assessment; 420 months imprisonment; 10 yrs supervised release;

deft shall report to U S Prob w/i 72 hrs of release from BOP, shall

not possess firearms and shall participart in program of testing and

treatment for drug and alcohol abuse; deft shall be ineligible for

federal benefits for 5 yrs; remanded to custody of USM; court

recommends FC] Tallahassee ( Signed by Judge Anthony A.
Alaimo ) (cfr) (slt). (Entered: 05/24/1995)

05/24/1995 270 L] NOTICE OF APPEAL by Albert Campbell (1) count(s) Irs
Appeal information sheet given to Counsel for appellant (cfr) (slt).
(Entered: 05/25/1995)

 

 

 

 

05/25/1995 Notice of appeal, certified copy of docket and judgment as to
Albert Campbell HI to USCA: [270-1] appeal (cfr) (Entered:
05/25/1995)

06/21/1995 USCA Case Number as to Albert Campbell II, Tyrone Butler Re:

[271-1] appeal, [270-1] appeal USCA NUMBER: 95-8250 (jsr)
(Entered: 06/21/1995)

 

 

O7/07/1995 - 273 Cl Appeal Information Sheet as to Albert Campbell III Re: [270-1]
appeal, [237-1] appeal (jsr) (slt). (Entered: 07/07/1995)
09/13/1995 281 || | TRANSCRIPT of hearing of pending motions before Judge

Graham filed as to Albert Campbell IH, Marvin Campbell, Tyrone
Butler, Samantha Williams Re: [271-1] appeal, [270-1] appeal,
[237-1] appeal, [236-1] appeal for dates of 02/02/95 Volume: 1

 

 

 

 

 

https://ecf.gasd.circ1 1 .den/cgi-bin/DktRpt.p!1?741196957286162-L_1 1-1 1/28/2020
Caseuih¢fr Diade7 df ORG giDOMIMMEHtO1 Entered on FLSD Docket 02/03/2020 Pabesed Sph3!

(cfr) (Additional attachment(s) added on 2/12/2014: # 1 pages 51-
111) (slt). (Entered: 09/13/1995)

 

09/13/1995

ho
Mm?

TRANSCRIPT of hearing of pending motions before Judge
Graham filed as to Albert Campbell Il], Marvin Campbell Re:
[270-1] appeal, [237-1] appeal for dates of 02/07/95 Volume: |
(cfr) (Additional attachment(s) added on 2/13/2014: # | pages 51-
91) (sit). (Entered: 09/13/1995)

 

09/15/1995

NO
x
Lod

TRANSCRIPT of trial proceedings filed as to Albert Campbell IU],
Marvin Campbell, Tyrone Butler, Samantha Williams Re: [271-1]
appeal, [270-1] appeal, [237-1] appeal, [236-1] appeal for dates of
02/27/95 Volume: | (ctr) Modified on 09/18/1995 (Additional
attachment(s) added on 2/12/2014: # 1 pages 51-100, # 2 pages

315) (slt). (Entered: 09/18/1995)

 

09/15/1995

bo
eo
>

|

TRANSCRIPT of trial proceedings filed as to Albert Campbell III,
Marvin Campbell, Tyrone Butler, Samantha Williams Re: [271-1]
appeal, [270-1] appeal, [237-1] appeal, [236-1] appeal for dates of
02/28/95 Volume: 2 (cfr) (Additional attachment(s) added on

2/11/2014: # 1 pages 1-50, #2 pages 51-100, # 3 pages 101-150, #

301-350, #8 pages 351-395) (slt). (Entered: 09/18/1995)

 

09/15/1995

|

TRANSCRIPT of trial proceedings filed as to Albert Campbell HI,
Marvin Campbell, Tyrone Butler, Samantha Williams Re: [271-1]
appeal, [270-1] appeal, [237-1] appeal, [236-1] appeal for dates of
02/27/95 Volume: 3 (cfr) (Additional attachment(s) added on
2/11/2014: #1 pages 51-100, #2 pages 101-150, # 3 pages 151-
165) (slt). (Entered: 09/18/1995)

 

09/15/1995

asad

TRANSCRIPT of sentencing filed as to Albert Campbell II] Re:
[270-1] appeal, [237-1] appeal for dates of 5/19/95 Volume: 1 (cfr)
(slt). (Entered: 09/18/1995)

 

09/18/1995

Certificate of Readiness as to Albert Campbell HJ, Marvin
Campbell, Tyrone Butler Re: [271-1] appeal by Tyrone Butler,
[270-1] appeal by Albert Campbell III, [237-1] appeal by Albert
Campbell HI, [236-1] appeal by Tyrone Butler prepared and
mailed to USCA. (cfr) (Entered: 09/18/1995)

 

09/18/1995

ro
oO
~~

|

CJA 24 as to Albert Campbell II] Authorization to Pay Norma
Hatfield $ 3,267.00 for Transcript ( Signed by Judge Anthony A.
Alaimo ) (cfr) (slt). (Entered: 09/19/1995)

 

09/28/1995

Certificate of Readiness as to Albert Campbell IH, Tyrone Butler
Re: [271-1] appeal by Tyrone Butler, [270-1] appeal by Albert
Campbell III, [237-1] appeal by Albert Campbell III, [236-1]
appeal by Tyrone Butler prepared and mailed to USCA. (cfr)
(Entered: 09/28/1995)

 

02/01/1996

 

 

294

 

 

 

https://ecf.gasd.cire1 1 .den/cgi-bin/DktRpt.pl?741196957286162-L_1_ 1-1 1/28/2020
CaSeuihta piahe7 df DRGgiDEdMMEHtQIL Entered on FLSD Docket 02/03/2020 Pabesee®p43!

ORDER to transmit sealed records to USCOA as to Albert
Campbell II, Tyrone Butler ( Signed by Judge Anthony A.
Alaimo ) (jsr) (sit). (Entered: 02/01/1996)

 

02/01/1996

Certified and transmitted record on appeal to U.S. Court of
Appeals as to Albert Campbell II], Tyrone Butler : [271-1] appeal,
[270-1] appeal, [237-1] appeal, [236-1] appeal (jsr) (Entered:
07/31/1996)

 

09/05/1996

ho
SO
a

Koen

MOTION by Albert Campbell II] to Compel.atty Gough to furnish
him with legal materials including transcripts (cfr) (slt). (Entered:
09/05/1996)

 

09/05/1996

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III: [295-1] motion to Compel atty Gough to
furnish him with legal materials including transcripts (cfr)
(Entered: 09/05/1996)

 

09/30/1996

ORDER as to Albert Campbell II granting [295-1] motion to
Compel atty Gough to furnish him with legal materials including
transcripts as to Albert Campbell (1) ( Signed by Magistrate Judge
James E. Graham ) (jsr) (slt). (Entered: 09/30/1996)

 

11/14/1996

MOTION by Albert Campbell III for release of Grand Jury
transcripts & other discovery with brief in support. (jsr) (slt).
(Entered: 11/14/1996)

 

11/26/1996

No
oO
xo

RESPONSE by USA as to Albert Campbell HI re [297-1] motion
for release of Grand Jury transcripts & other discovery (jsr) (slt).
(Entered: 12/02/1996)

 

12/04/1996

299

ORDER granting [297-1] motion for release of Grand Jury
transcripts & other discovery as to Albert Campbell (1) ( Signed
by Judge Anthony A. Alaimo ) (cfr) (slt). (Entered: 12/04/1996)

 

12/18/1996

we)
>
oS

MOTION by Albert Campbell II] to Compel atty Gough to comply
with order of 9/30/96 to provide him with copies of legal
documents with brief in support. (cfr) (slt). (Entered: 12/18/1996)

 

12/18/1996

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III: [300-1] motion to Compel atty Gough to
comply with order of 9/30/96 to provide him with copies of legal
documents (cfr) (Entered: 12/18/1996)

 

12/18/1996

RESPONSE by Kevin Gough to Albert Campbell's [300-1] motion
to Compel atty Gough to comply with order of 9/30/96 to provide

him with copies of legal documents (cfr) (slt). (Entered:
12/19/1996)

 

01/02/1997

 

https://ecf.gasd.cire1 1.den/cgi-bin/DktRpt.pl?74 1 196957286162-L_1_ 1-1

 

 

 

ORDER as to Albert Campbell HI denying [300-1] motion to
Compel atty Gough to comply with order of 9/30/96 to provide
him with copies of legal documents as to Albert Campbell (1)
( Signed by Magistrate Judge James E. Graham ) (jsr) (slt).

 

1/28/2020
CaSeuli¢fr Diade7 df ORG eiDOduMERtQI1 Entered on FLSD Docket 02/03/2020 Pakege? bps!

(Additional attachment(s) added on 2/5/2014: # | order) (slt).
(Entered: 01/02/1997)

 

04/30/1997

w
——
On

|

ORDER from USCOA denying Deft. Albert Campell's motion for
rehearing. (jsr) (slt). (Entered: 04/30/1997)

 

05/07/1997

La
pot
tar

|

MANDATE OF USCA as to Tyrone Butler, Albert Campbell III
Re: [271-1] appeal, [270-1] appeal, [237-1] appeal, [236-1] appeal
affirming judgment/order Tyrone Butler (5) count(s) Irs, 3rs,
Albert Campbell (1) count(s) Irs (jsr) (slt). (Entered: 05/07/1997)

 

05/07/1997

Record on Appeal as to Albert Campbell II, Tyrone Butler
returned from U.S. Court of Appeals: [271-1] appeal, [270-1]
appeal, [237-1] appeal, [236-1] appeal (jsr) (Entered: 05/07/1997)

 

05/07/1997

Sealed PSI returned to USP Office as to Deft. Campbell & Butler.
(jsr) (Entered: 05/07/1997)

 

05/12/1997

La
—
~

ORDER making the jgm of the USCOA the jgm. of this Court as
to Albert Campbell II], Tyrone Butler ( Signed by Judge Anthony
A. Alaimo ) (jsr) (slt). (Additional attachment(s) added on
2/5/2014: # 1 order) (slt). (Entered: 05/13/1997)

 

07/21/1997

MOTION by Albert Campbell III to Vacate under 28 U.S.C. 2255
- CV297-130 (cfr) (slt). (Entered: 07/23/1997)

 

07/24/1997

ORDER as to Albert Campbell IL, directing service of complaint
on U.S. Atty by Clerk; response due on 8/23/97 ( Signed by
Magistrate Judge James E. Graham ) (cfr) (sit). (Entered:
07/24/1997)

 

07/29/1997

 

MOTION by USA as to Albert Campbell II], Marvin Campbell to
Dismiss 2255 motions with brief in support. (jsr) (slt). (Entered:
07/30/1997)

 

07/29/1997

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell III, Marvin Campbell : [321-1] motion to Vacate
under 28 U.S.C. 2255, [320-1] motion to Vacate under 28 U.S.C.
2255 (jsr) (Entered: 07/30/1997)

 

08/06/1997

RESPONSE by Albert Campbell III, Marvin Campbell to [324-1]
motion to Dismiss 2255 motions (slt) (slt). (Entered: 08/06/1997)

 

08/08/1997

MOTION by USA as to Albert Campbell II for Disclosure of PSI
with brief in support. (jsr) (slt). (Entered: 08/11/1997)

 

08/08/1997

Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell II: [327-1] motion for Disclosure of PSI (sr)
(Entered: 08/11/1997)

 

08/11/1997

a
No
oe

|

=

ORDER as to Albert Campbell III, Marvin Campbell denying
Govt's [324-1] motion to Dismiss 2255 motions (Signed by Judge
Anthony A. Alaimo ) (cfr) (slt), (Entered: 08/11/1997)

 

08/12/1997

 

https://ecf.gasd.circ1 ].den/cgi-bin/DktRpt.pl?741196957286162-L_ 1 1-1

 

329

NO

 

 

 

1/28/2020
CaSeuihtatpizOn7? dfHRGgibGMmHeélt @O1 Entered on FLSD Docket 02/03/2020 Pagese2efa3 |

ORDER as to Albert Campbell II] granting [327-1] Govt's motion
for Disclosure of PSI as to Albert Campbell (1) ( Signed by
Magistrate Judge James E. Graham ) (jsr) (ca). (Entered:
08/12/1997)

MOTION by Albert Campbell II, Marvin Campbell to Continue
time to reply to 2255 motions with brief in support. (sr) (slt).
(Entered: 08/15/1997)

 

08/15/1997

kant
oe)

 

 

08/15/1997 Motion(s) referred to Magistrate Judge James E. Graham as to
Albert Campbell II], Marvin Campbell : [331-1] motion to
Continue time to reply to 2255 motions (jsr) (Entered: 08/15/1997)

) ORDER as to Albert Campbell IJ, Marvin Campbell granting

[331-1] motion to Continue time to reply to 2255 motions and
Response to Motion reset to 9/17/97 for [321-1] motion to Vacate
under 28 U.S.C. 2255, reset to 9/17/97 for [320-1] motion to
Vacate under 28 U.S.C. 2255 ( Signed by Magistrate Judge James
E. Graham ) (slt) (slt). (Entered: 08/18/1997)

08/28/1997 Notice to attys to claim exhibits (cfr) (Entered: 08/28/1997)
09/12/1997 7] RECEIPT by USA for exhibits (cfr) (slt). (Entered: 09/12/1997)

09/17/1997 (7 | RESPONSE by USA as to Albert Campbell II], Marvin Campbell
re [321-1] motion to Vacate under 28 U.S.C. 2255, [320-1] motion

to Vacate under 28 U.S.C. 2255 (jsr) (slt). (Entered: 09/18/1997)

10/20/1997 346 cl MOTION by Albert Campbell III to Extend Time to file traverse
to 2255 motion with brief in support. (slt) (slt). (Entered:
10/20/1997)

 

08/18/1997

Leo
es)
NR

|

 

 

we
Go
La

 

Lad
Go
BS

f

 

 

 

10/22/1997

and
im]

ORDER as to Marvin Campbell granting [346-1] motion to Extend
Time to file traverse to 2255 motion as to Albert Campbell (1);
deft has until 11/3/97 to file reply to USA's response. ( Signed by
Magistrate Judge James E. Graham ) (sit) (slt). Modified on
2/11/2014 (slt). (Entered: 10/22/1997)

Ll REPLY by Albert Campbell III to response to [320-1] motion to
Vacate under 28 U.S.C. 2255 (jsr) (slt). (Entered: 11/03/1997)

 

11/03/1997

fad
2

 

 

12/17/1997

hand
La
oN
on
—

CJA 20 as to Albert Campbell II]: Appointment of Attorney Carter
Andrew Setliff Voucher # 0559569 ( Signed by Magistrate Judge
James E. Graham )(filed 12/15/97) (cfr) Modified on 12/22/1997
(slt). (Entered: 12/22/1997)

[| ORDER (WRIT) to produce pet for evid. hrg on 3/20/98, at 9:00
a.m., Brwk, GA. as to Albert Campbell III ( Signed by Magistrate
Judge James E. Graham ) (1g!) (Additional attachment(s) added on

 

 

01/15/1998

a
wal
SO

 

03/20/1998 Evidentiary Hearing on 2255 motions as to Albert Campbell IN],
Marvin Campbell held; witnesses sworn, rule invoked, Court will

 

 

 

 

 

 

https://ecf.gasd.cire 1 1.den/cgi-bin/DktRpt.p1?74 1 196957286162-L_1_ 1-1 1/28/2020
CaSeullidAr Di AAe7dfORGeiDOMNINERt@2O1 Entered on FLSD Docket 02/03/2020 Pabege? dps!

allow Marvin Campbell time to submit 2 letters/notes re: waiver of
appeal. (jsr) (Entered: 03/20/1998)

03/20/1998 363 Cl) | Exhibit list by Albert Campbell II], Marvin Campbell with
exhibits. (jsr) (Additional attachment(s) added on 1/28/2014: # 1
exhibits) (slt). (Entered: 03/20/1998)

07/14/1998 365 fi | REPORT AND RECOMMENDATIONS of Magistrate Judge
James E. Graham as to Albert Campbell III Re: [321-1] motion to
Vacate under 28 U.S.C. 2255, recommending that said motion be
denied; Motion no longer referred (cfr) (Entered: 07/14/1998)

 

 

 

 

cnn

07/14/1998 366 Cw ORDER as to Albert Campbell II] Objections reset to 8/3/98 for
Albert Campbell [1] for [365-1] report and recommendations
( Signed by Magistrate Judge James E. Graham ) (cfr) (Entered:

 

 

 

07/14/1998)
07/30/1998 369 (] | MOTION by Albert Campbell II] to Extend Time to respond to R
& R with brief in support. (slt) (Entered: 07/30/1998)
08/03/1998 370 [7 | MOTION by Albert Campbell Ill to Extend Time to file objection
with brief in support. (slt) (Entered: 08/03/1998)
08/04/1998 371 i ORDER as to Albert Campbell III granting [369-1] motion to

Extend Time to respond to R & Ras to Albert Campbell (1)
Objections reset to 8/14/98 for Albert Campbell II] for [365-1]
report and recommendations ( Signed by Magistrate Judge James
E. Graham ) (slt) (Entered: 08/04/1998)

RESPONSE by USA as to Albert Campbell III re: motion to
extend time. (slt) (Entered: 08/05/1998)

08/19/1998 376 } | OBJECTION by Albert Campbell I], Marvin Campbell to [367-1]
report and recommendations, [365-1] report and recommendations
(cfr) (Entered: 08/19/1998)

 

08/05/1998

Ik
~~
7
“7
Leeed

Kean

 

 

08/31/1998

we
=~
o>

Ci) ORDER as to Albert Campbell III denying [320-1] motion to
Vacate under 28 U.S.C. 2255 as to Albert Campbell (1); [370-1]
motion terminated as moot ( Signed by Judge Anthony A.
Alaimo ) (cfr) (Entered: 09/01/1998)

JUDGMENT on 2255 motion entered against Albert Campbell H1
(cfr) (Entered: 09/01/1998)

MOTION by Albert Campbell II] to Amend [320-1] motion to
Vacate under 28 U.S.C. 2255 by Albert Campbell II] with brief in
support. (sit) (Entered: 09/21/1998)

 

09/01/1998

Ql
nt

 

09/21/1998

Los
xe
No

 

 

09/21/1998 TRANSCRIPT filed in case as to Albert Campbell IIT, Marvin

Campbell for dates of 03/20/98 re: Evidenitary Hearing regarding

28 USC 2255, before Magistrate Judge Graham, | volume;
original filed in CV297-130. (ddc) (Entered: 09/21/1998)

a MEMORANDUM FOR CERTIFICATION OF CJA VOUCHER
OF APPOINTED ATTORNEY FOR EXCESS PAYMENT as to

 

09/22/1998

Go
xe
aN

 

 

 

 

 

 

 

 

https://ecf.gasd.cire1 1.dcn/cgi-bin/DktRpt.pl?741 196957286162-L_1_ 1-1 1/28/2020
Caseulhd@ pi @Ae7dfOPRGeiDGMrlHERt@01 Entered on FLSD Docket 02/03/2020 Pakege4pphs!

Albert Campbell II]; voucher should be paid as requested; case is
extended and complex; 10% reduction does not apply. ( Signed by
Judge Anthony A. Alaimo ) (slt) (Entered: 09/23/1998)

 

09/22/1998

Lad
oS
XQ

 

ORDER as to Albert Campbell III; classifying case as complex
and extended; approving payment of $2,325.55 to CJA appointed
attorney Steliff. ( Signed by Judge Anthony A. Alaimo ) (slt)
(Entered: 09/23/1998)

 

09/22/1998

CJA 20 as to Albert Campbell III] Authorization to Pay Carter A.
Setliff $ 2,325.55 Voucher # 0559569 ( Signed by Judge Anthony
A. Alaimo ) (slt) (Entered: 09/23/1998)

 

09/23/1998

RESPONSE by USA as to Albert Campbell II], Marvin Campbell
re [382-1] motion to Amend [320-1] motion to Vacate under 28
U.S.C. 2255 by Albert Campbell III (slt) (Entered: 09/23/1998)

 

09/23/1998

APPEAL INFORMATION SHEET by Albert Campbell If] no
transcript required for appeal of order denying 2255 motion. (Filed
9/21/98.) (slt) (sIt). (Entered: 09/25/1998)

 

09/30/1998

ORDER as to Albert Campbell III] denying [382-1] motion to
Amend [320-1] motion to Vacate under 28 U.S.C. 2255 by Albert
Campbell II1(1) ( Signed by Magistrate Judge James E. Graham )
(slt) (Entered: 09/30/1998)

 

10/23/1998

 

MOTION by Albert Campbell II for certificate of appealability
with brief in support. (slt) (slt). (Entered: 10/23/1998)

 

10/23/1998

NOTICE OF APPEAL by Appeal information sheet given to
Counsel for appellant (motion for COA treated as NOA) (jsr)
(Entered: 05/20/1999)

 

11/05/1998

394

ORDER as to Albert Campbell III denying [393-1] motion for
certificate of appealability and IFPII (1) ( Signed by Judge
Anthony A. Alaimo ) (dde) (Entered: 11/05/1998)

 

12/29/1998

Appeal Information Sheet as to Albert Campbell III Re: [379-1]
appeal (ddc) (Entered: 12/29/1998)

 

01/04/1999

Certificate of Readiness as to Albert Campbell III Re: [270-1]
appeal by Albert Campbell III prepared and mailed to USCA.
(ddc) (Entered: 01/04/1999)

 

02/05/1999

Record pertaining to 2255 Petition and portion of criminal record
as to Albert Campbell III sent to USCOA for ruling on motion per
request of Dwight Briggs. (ddc) (Entered: 02/05/1999)

 

05/20/1999

Record on Appeal as to Albert Campbell III returned from U.S.
Court of Appeals: [393-1] appeal Gjsr) (Entered: 05/20/1999)

 

05/20/1999

396

MANDATE OF USCA as to Albert Campbell III denying
certificate of appealability, issued in lieu of mandate, Re: [393-1]
appeal (jsr) (Entered: 05/20/1999)

 

 

https://ecf.gasd.circ 1 1.den/cgi-bin/DktRpt.pl?741196957286162-L_ 1 1-1

 

 

 

1/28/2020

 
Caseutidt DiRAO7dFORGgiDGMlRERt201 Entered on FLSD Docket 02/03/2020 Pakege?>phs!

Lo

oo
SO
~l

ORDER by USCOA denying appellant's motion for certificate of
appealability as to Albert Campbell II] (USCOA) (slt) (Entered:
08/25/1999)

01/10/2005 Record transferred to the FRC. Group #021, Accession # 05-0102,
Box # 1 and 2 of 2, Location # 5-001-12-0-3 (slt) Modified on
1/12/2006 (slt). (Entered: 01/10/2005)

| MOTION for Reconsideration re 381 2255 judgment and 380
Order by Albert Campbell, II. Responses due by 4/30/2007 (slt)
(Entered: 04/13/2007)

RESPONSE to Motion by United States of America as to Albert
Campbell, I] re 415 MOTION for Reconsideration re 381 filed by

08/25/1999

|

 

 

04/13/2007

=
wn

 

04/20/2007

oe
pt
a

 

04/20/2007 Attorney update in case as to Albert Campbell, II]. Attorney Amy
Lee Copeland for United States of America added. (slt) (Entered:
06/12/2007)

[) | REPLY TO RESPONSE to Motion by Albert Campbell, II] re 415
MOTION for Reconsideration re 381 motion filed by Albert
Campbell, III, 380 Order (slt) (Entered: 04/30/2007)

 

04/30/2007

os
~~

|

 

 

04/30/2007 418 Cl ORDER denying 415 Motion for Reconsideration re 380 Order as
to Albert Campbell III (1). Signed by Judge Anthony A. Alaimo
on 4/30/07. (jsr) (Entered: 04/30/2007)

06/08/2007 422 C] NOTICE OF APPEAL by Albert Campbell, HI re 418 Order on
Motion for Reconsideration (slt) (Entered: 06/08/2007)

06/08/2007 423 Cl MOTION for Leave to Appeal In Forma Pauperis by Albert
Campbell, III. (slt) (Entered: 06/08/2007)

 

 

 

 

06/13/2007 424 | ORDER denying 423 Motion for Leave to Appeal In Forma
Pauperis as to Albert Campbell III (1). Signed by Judge Anthony
A. Alaimo on 6/13/07. (slt) (Entered: 06/13/2007)

06/14/2007 425 | TRANSCRIPT REQUEST by Albert Campbell, III re 422 Notice
of Appeal; no transcript required. (slt) (Entered: 06/20/2007)

 

 

07/17/2007 426 CI Certificate of Appealability Denied as to Albert Campbell, III re
422 Notice of Appeal. Signed by Judge Anthony A. Alaimo on
7/17/07. (slt) (Entered: 07/17/2007)

09/28/2007 427 cl ORDER of USCA (certified copy) as to Albert Campbell, III re

 

certificate of appealability; denying motion for leave to proceed
IFP; denying motion for certificate of appealability; denying as
moot motion for leave to proceed IFP. (slt) (Entered: 09/28/2007)

 

10/31/2007

aa
i)
x

MANDATE of USCA dismissing appeal due to appellant failure
to pay $455 filing fee(certified copy) as to Albert Campbell, II re
285 Transcript - Appeal, 422 Notice of Appeal - Final Judgment,

 

 

 

 

 

https://ecf.gasd.cire11.den/cgi-bin/DktRpt.p1?741196957286162-L_1_ 1-1 1/28/2020
Cageuihe ar pi2he7 df BeGgiDOMmERT@O1 Entered on FLSD Docket 02/03/2020 Pabege@ P43!

425 Transcript Request - Appeal, 427 USCA Order, (CA)
(Entered: 11/01/2007)

 

11/02/2007 429 [| ORDER making the order of the United States Court of Appeals
for the Eleventh Circuit an order of this Court as to Albert
Campbell, II. Signed by Judge Anthony A. Alaimo on 11/2/2007.

(CA) (Entered: 11/02/2007)

 

11/19/2007 Returned mail insufficient address as to David R. Osborne. (ca)
(Entered: 11/19/2007)

 

03/03/2008

fs
uo
So
mr]

MOTION for Retroactive Application of Sentencing Guidelines to
Crack Cocaine Offense 18 USC 3582 by Albert Campbell, III.
(Attachments: Envelope)(ca) (Entered: 03/03/2008)

 

bho

03/12/2008 43 PI ORDER denying 430 Motion to Reduce Sentence re Crack
Cocaine Offense - 18:3582 as to Albert Campbell III (1). Signed
by Judge Anthony A. Alaimo on 3/12/2008. (jsr) (Entered:

03/12/2008)

a MOTION to Appoint Counsel, MOTION for Retroactive
Application of Sentencing Guidelines to Crack Cocaine Offense
18 USC 3582 by Albert Campbell, III. Responses due by
3/31/2008 (csr) (Additional attachment(s) added on 4/16/2012: # 1
Envelope) (ca). (Entered: 03/12/2008) .

MOTION for Reconsideration re 432 Order on Motion to Reduce
Sentence re Crack Cocaine Offense - 18:3582 by Albert Campbell,
III. Responses due by 4/7/2008 (sIt) (Entered: 03/21/2008)

DEFICIENCY NOTICE as to Albert Campbell, IJ; no certificate
of service on motion 436. (slt) (Entered: 03/21/2008)

03/21/2008 Set/Reset Deadlines as to Albert Campbell, HI: Notice of
Compliance as to deficiency notice due by 4/4/2008. (slt) (Entered:
03/21/2008)

|

 

ps
Go
B

03/12/2008

 

 

seo

03/21/2008

ps
kad
aN

4

Ramad

 

 

03/21/2008

fs
ue
~

 

 

03/24/2008 Received a duplicate motion for reconsideration as to Albert
Campbell, III; placed in chron box. (slt) (Entered: 03/24/2008)

04/02/2008 440 mT RESPONSE in Opposition by United States of America as to

Albert Campbell, II] re 436 MOTION for Reconsideration re 432
Order on Motion to Reduce Sentence re Crack Cocaine Offense -
18:3582 (Stewart, David) (Entered: 04/02/2008)

04/04/2008 44] I Certificate of Service by Albert Campbell, III re 436 MOTION for
Reconsideration re 432 Order on Motion to Reduce Sentence re
Crack Cocaine Offense - 18:3582 (csr) (Entered: 04/04/2008)

 

 

 

04/04/2008 Terminate Deadlines and Hearings as to Albert Campbell, HI: (csr)
(Entered: 04/04/2008)

Letter by Albert Deon Campbell, II (csr) (Entered: 04/04/2008)

 

04/04/2008
04/04/2008

fs
as
tO

|

ne

 

S
Oo

 

 

 

 

 

 

 

https://ecf.gasd.cire1 1 .dcn/cgi-bin/DktRpt.pl?741 196957286162-L_1_ 1-1 1/28/2020
Caseuthid®r DiRAO7dfORGeiDOMNBEAtC@201 Entered on FLSD Docket 02/03/2020 Pakege?bphs!

ORDER denying 436 Motion for Reconsideration as to Albert
Campbell III (1). Signed by Judge Anthony A. Alaimo on
4/4/2008. (csr) (Entered: 04/04/2008)

NOTICE OF APPEAL by Albert Campbell, HII re 449 Order on
Motion for Reconsideration. (csr) (Entered: 04/11/2008)

 

04/11/2008

&
sn
>

 

04/11/2008 Transmission of Notice of Appeal and Docket Sheet as to Albert
Campbell, II] to US Court of Appeals re 450 Notice of Appeal
(csr) Text Modified on 4/11/2008 (csr). (Entered: 04/11/2008)

04/17/2008 454 i USCA Case Number as to Albert Campbell, II] 08-11804A for
450 Notice of Appeal filed by Albert Campbell, III. (csr) (Entered:
04/17/2008)

05/12/2008 461 [] | MOTION for Leave to Appeal In Forma Pauperis by Albert
Campbell, III. (slt) (Entered: 05/12/2008)

05/30/2008 463 Cl ORDER denying 461 Motion for Leave to Appeal In Forma
Pauperis as to Albert Campbell III (1). Signed by Judge Anthony
A. Alaimo on 5/30/2008. (csr) (Entered: 05/30/2008)

 

 

 

 

05/30/2008 464 i Appeal Remark: Order Denying Leave to Appeal IFP sent to U.S.
Court of Appeals as to Albert Campbell, III (csr) (Entered:
05/30/2008)

06/09/2008 465 i Appeal Remark instructing Albert Campbell, II] to pay appeal
filing fee within thirty days from the date of notice. (csr) (Entered:
06/09/2008)

07/01/2008 467 = USCOA Notice as to Albert Campbell, III; returning record
materials to USDC. (slt) (Entered: 07/01/2008)

 

 

 

07/11/2008 468 (] Notice from USCOA re: payment of filing fee ($455) as to Albert
Campbell, [II (ca) (Entered: 07/11/2008)

07/31/2008 470 ] ORDER of USCA (certified copy)DISMISSING Case as to 450

 

Notice of Appeal - Final Judgment for want of prosecution
because Appellant has failed to pay $455.00 filing fee as to Albert
Campbell, III (csr) (Entered: 07/31/2008)

08/05/2008 472 [| ORDER as to Albert Campbell, II] making the order of USCOA
the order of this Court. Signed by Judge Anthony A. Alaimo on
8/5/08. (slt) (Entered: 08/05/2008)

02/14/2011 Set/Reset Deadlines as to Albert Campbell, HI: mailed notice to C.
Setliff re: retriving exhibits. Notice of Compliance due by
2/28/2011. (slt) (Entered: 02/14/2011)

 

|

 

 

03/11/2011

f
oO
a
ey)

|

ORDER approving destruction of defendant's trial exhibits as to
Albert Campbell, HI. Signed by Chief Judge Lisa G. Wood on
3/11/11. (slt) (Entered: 03/11/2011)

 

08/25/2011

fe
x
AI

 

 

 

 

 

https://ecf.gasd.cire1 1.den/cgi-bin/DktRpt.pl?741196957286162-L_1_ 1-1 1/28/2020
CaSeuihtr PiQd07 4fDREGgiDGMuMMEHtQI1 Entered on FLSD Docket 02/03/2020 PaQege? Spi!

ORDER as to Albert Campbell, I], Marvin Campbell reassinging
case to Chief Judge Wood. Signed by Chief Judge Lisa G. Wood
on 8/25/11. (slt) (Entered: 08/25/2011)

 

08/25/2011

Judge update in case as to Albert Campbell, II], Marvin Campbell.
Chief Judge Lisa G. Wood and Magistrate Judge James E. Graham
added. Judge Anthony A. Alaimo no longer assigned to case. (slt)
(Entered: 08/25/2011)

 

11/09/2011

Attorney update in case as to Albert Campbell, III, Marvin
Campbell, Rodney Walker, Lester Harris, Tyrone Butler,
Samantha Williams. (slt) (Entered: 11/09/2011)

 

12/12/2011

ts
fore)

ORDER denying reduction of term of imprisonment under 18
USC 3582 as to Albert Campbell, I]. Signed by Chief Judge Lisa
G. Wood on 12/12/11. (sit) (Additional attachment(s) added on
12/13/2011: # | statement of reasons) (sIt). (Entered: 12/13/2011)

 

12/13/2011

aay
Co
.o)

MOTION to Modify and Reduce Sentence by Kevin Gough as to
Albert Campbell, III. Responses due by 12/27/2011 (Gough,
Kevin) (Entered: 12/13/2011)

 

12/16/2011

490

MOTION for Reconsideration by Kevin Gough as to Albert
Campbell, II]. Responses due by 12/30/2011 (Gough, Kevin)
(Entered: 12/16/2011)

 

07/17/2012

fs
VO

ORDER denying 489 Motion to Modify and Reduce Sentence and
denying 490 Motion for Reconsideration as to Albert Campbell II]
(1). Signed by Chief Judge Lisa G. Wood on 7/17/2012. (csr)
(Entered: 07/17/2012)

 

08/03/2012

492

NOTICE OF APPEAL-OTHER ORDER by Albert Campbell, II
re: 491 Order on Motion for Reconsideration. (Attachments: # |
envelope)(sIt) (Entered: 08/03/2012)

 

08/03/2012

cm
sO
uo

:

Transmission of Notice of Appeal and Docket Sheet as to Albert
Campbell, III to U.S. Court of Appeals re: 492 Notice of Appeal-
Other Order. (slt) (Entered: 08/03/2012)

 

08/08/2012

USCA Case Number as to Albert Campbell, III 12-14098-C for
492 Notice of Appeal-Other Order. Notice from USCOA to
appellant re: filing fee. (slt) (Entered: 08/08/2012)

 

09/19/2012

ORDER of USCA as to Albert Campbell, III re 492 Notice of
Appeal-Other Order. Appeal is dismissed for failure to pay filing
fee. (slt) (Entered: 09/19/2012)

 

09/20/2012

Basses

ORDER as to Albert Campbell, [1] making the USCA Order of
Dismissal the order of this court. Signed by Chief Judge Lisa G.
Wood on 9/20/12. (slt) (Entered: 09/20/2012)

 

07/18/2013

Letter from Albert Campbell requesting copies. (Attachments: # |
response) (slt) (Entered: 07/19/2013)

 

 

10/04/2013

https://ecf.gasd.circ1 1.den/egi-bin/DktRpt.pl?741196957286162-L_1_ 1-1

 

 

Kwwnsd

 

 

1/28/2020
CaSeuthbiatDi2z0Q7 b/DRGyibemMment 2OL Entered on FLSD Docket 02/03/2020 Pagege®6fotS |

ORDER REASSIGNING CASE as to Albert Campbell, II],
Marvin Campbell, Rodney Walker, Lester Harris, Tyrone Butler,
Samantha Williams. Case is now reassigned in its entirety to Judge
Lisa Godbey Wood. Signed by Chief Judge Lisa G. Wood on
10/4/13. (en) (Entered: 10/04/2013)

 

10/04/2013

Case as to Albert Campbell, III, Marvin Campbell, Rodney
Walker, Lester Harris, Tyrone Butler, Samantha Williams
Assigned to Chief Judge Lisa G. Wood. Judge Anthony A. Alaimo
no longer assigned to the case. (en) (Entered: 10/04/2013)

 

12/29/2014

304

MOTION to Reduce Sentence - USSC Amendment by Albert
Campbell, III. (Attachments: # | envelope)(sit) (Entered:
12/29/2014)

 

02/27/2015

a
Ws

ORDER denying 504 Motion to Reduce Sentence - USSC
Amendment for 1 as to Albert Campbell III (1). Signed by Chief
Judge Lisa G. Wood on 2/27/15. (slt) (Additional attachment(s)
added on 2/27/2015: # 1 Supplement) (slt). (Entered: 02/27/2015)

 

04/27/2015

AY
CS
aD

|

MOTION for Reconsideration re $05 Order on Motion to Reduce
Sentence - USSC Amendment by Albert Campbell, III. Responses
due by 5/14/2015. (Attachments: # 1 Exhibit, #2 Envelope)(slt)

(Entered: 04/27/2015)

 

04/27/2015

mn
~

MOTION for Leave to Appear Pro Hac Vice on a Limited Basis by
Ann W. Ferebee, Esq. on behalf of Albert Campbell III Receipt
Number 1 13J-1775746, Fee Amount $200,. Responses due by
5/14/2015. (Attachments: # | Exhibit A, # 2 Text of Proposed
Order)(Kotun, Melissa) (Entered: 04/27/2015)

 

04/27/2015

Case as to Albert Campbell, II], Marvin Campbell, Rodney
Walker, Lester Harris, Tyrone Butler, Samantha Williams
reassigned to Magistrate Judge R. Stan Baker pursuant to the
standing order in MC215-3. Magistrate Judge James E. Graham no
longer assigned to the case. (slt) (Entered: 04/27/2015)

 

05/08/2015

508

TEXT ORDER granting 507 MOTION for Leave to Appear pro
hac vice by Ann W. Ferebee. Melissa Kotun has entered an
appearance in this case and vouches that she will satisfy the
obligations of local counsel as required by this Court's Local Rule
83.4. Signed by Magistrate Judge R. Stan Baker on May 8, 2015.
(Entered: 05/08/2015)

 

05/13/2015

ORDER denying 506 Motion for Reconsideration as to Albert
Campbell II (1). Signed by Chief Judge Lisa G. Wood on 5/13/15.
(slt) (Entered: 05/14/2015)

 

05/15/2015

Limited NOTICE OF ATTORNEY APPEARANCE: appearing
for Albert Campbell, II] (Ferebee, Ann) Modified on 5/15/2015
(ca). (Entered: 05/15/2015)

 

11/04/2016

 

 

Un

 

 

 

 

https://ecf.gasd.circ1 1.den/egi-bin/DktRpt.pl?74 1 196957286162-L_1_1-1 . 1/28/2020
CaSeuthtontpizOR? dfORG:iDOMMEt 26 Entered on FLSD Docket 02/03/2020 Pagegs@OfotS |

EXECUTIVE GRANT OF CLEMENCY as to Albert Campbell,
Ili. Commutes the total sentence of imprisonment defendant is
now serving to expire on March 4, 2017, leaving intact and in
effect for each named person the term of supervised release
imposed by the court with all its conditions and all other

components of each respective sentence. Signed by President
Barak Obama on 11/4/16. (slt) (Entered: 11/04/2016)

 

02/02/2017

Terminate Deadlines and Hearings as to Albert Campbell, IIJ,
Marvin Campbell, Rodney Walker, Lester Harris, Tyrone Butler,
Samantha Williams: deadline expired. (ca) (Entered: 02/02/2017)

 

02/06/2017

Terminate ddls / hrgs: deadline expired. (csr) (Entered:
02/06/2017) .

 

02/06/2017

Terminate ddls / hrgs: deadline expired. (csr) (Entered:
02/06/2017)

 

08/10/2018

a
—
oO

MOTION for Permission to participate in Annual all Men Self-
Improvemnet Retreat by Albert Campbell, HI. Responses due by
8/24/2018. (Attachments: # 1 Envelope)(ca) (Entered: 08/10/2018)

 

08/21/2018

AY
~]

|

ORDER granting 516 Motion for Permission to participate in
Annual all Men Self-Improvemnet Retreat as to Albert Campbell
III (1). Signed by Judge Lisa G. Wood on 8/21/2018. (ca)
(Entered: 08/21/2018)

 

04/22/2019

Case as to Albert Campbell, III, Marvin Campbell, Rodney
Walker, Lester Harris, Tyrone Butler, Samantha Williams
Reassigned to Magistrate Judge Benjamin W. Cheesbro pursuant
to standing Order in 1:18-mc-12. Magistrate Judge R. Stan Baker-
MJ no longer assigned to the case. (ca) (Entered: 04/22/2019)

 

04/22/2019

519

pong

Bnd

MOTION for Early Termination of Probation by Albert Campbell,

Envelope)(ca) (Entered: 04/22/2019)

 

05/06/2019

AY
oS

f

RESPONSE in Opposition by United States of America as to
Albert Campbell, II] re 519 MOTION for Early Termination of
Probation (Knoche, Karl) (Entered: 05/06/2019)

 

05/20/2019

ORDER denying 519 Motion for Early Termination of Probation
as to Albert Campbell IlI (1). Signed by Judge Lisa G. Wood on
5/20/2019. (ca) (Entered: 05/21/2019)

 

08/27/2019

MOTION for Permission to participate in Annual all Men Self-
Improvement Retreat as to Albert Campbell, III. Responses due by
9/10/2019. (Attachments: # | Envelope)(ca) (Entered: 08/27/2019)

 

09/24/2019

pony

ORDER granting 522 Motion for Permission to participate in
Annual all Men Self-Improvement Retreat as to Albert Campbell
III (1). Signed by Judge Lisa G. Wood on 9/24/2019. (ca)
(Entered: 09/24/2019)

 

 

https://ecf.gasd.cire11.den/cgi-bin/DktRpt.pl1?74 1 196957286162-L_1_ 1-1

 

 

 

 

 

1/28/2020
CaseutheSripiaee? 4flOeG gibOoMmMeENnteel Entered on FLSD Docket 02/03/2020 PaQeagsB bas!

01/28/2020 26 (7 | TRANSFER OF JURISDICTION for Supervision of Releasee
Transferred to U.S.D.C. Southern District of Florida as to Albert
Campbell, III Transmitted Transfer of Jurisdiction form, with
certified copies of indictment, judgment and docket sheet. (ca)
(Entered: 01/28/2020) .

 

View Selected
or

https://ecf.gasd.cire 1 1.den/cgi-bin/DktRpt.pl?74 1 196957286162-L_1_1-1 1/28/2020
« ~ Case 1:19-tp-20071-DPG Document 2-1 Entered on FLSD Docket 02/03/2020 Page 32 of 45

Ae - caf R16 pi bAlew.ewe Document 3 (Court only) Filed 08/31/94 Page 1 of 6

~ -

reo.

UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF GEORGIA ob El ws

BRUNSWICK DIVISION oe S Fogg

UNITED STATES OF AMERICA

coe CR294- 58

VIO: 21 U.S.C. § 846
Conspiracy to Possess
With Intent to
Distribute Cocaine and
Cocaine Base

Vv.

ALBERT CAMPBELL, III, aka
"SONNY

MARVIN CAMPBELL, aka "SWEET"

RODNEY WALKER, aka "L.A. LAW"

LESTER HARRIS, aka "DUKE"

TYRONE BUTLER and

SAMANTHA WILLIAMS

18 U.S.C. § 1952 (a) (3)
Travel Act

21 U.S.C. § 841 (a) (1)
Possession With Intent
to Distribute and
Distribution of Cocaine
Base :

ATTEST:
A TRUE COPY CERTIFIED
Scott L. Poff, Clerk
United States District Court

21 U.S.C. § 853

By casbell at-12:11 pm, Jan 28, 2020 -
Forfeiture

eee et ee eet ee ee ee ee ee ee ee ee ee ee ee ee ee ee

COUNT ONE
THE GRAND JURY CHARGES THAT:

Beginning on or about April 1990, and continuing
thereafter until on or about April 1993, with the exact beginning
and ending dates being unknown to the Grand Jury, in Glynn County
in the Southern District of Georgia, and in Miami in the Southern
District of Florida, and elsewhere, the defendants herein:

ALBERT CAMPBELL, III, aka "SONNY"
MARVIN CAMPBELL, aka "SWEET"
RODNEY WALKER, aka "L.A. LAW"
LESTER HARRIS, aka "DUKE"
TYRONE BUTLER and
SAMANTHA WILLIAMS
aided and abetted by each other and others, did unlawfully,

knowingly and intentionally combine, conspire, confederate and
~ Case 1:19-tp-20071-DPG Document 2-1 Entered on FLSD Docket 02/03/2020 Page 33 of 45
of ', Case 2:94-cr-00053-lfe WaBWC Document 3 (Court ED 08/31/94 Page 2 of 6

agree together and with other persons known and unknown to the
grand jury, including William Noble and Efram Howell, to commit
certain offenses against the United States, to-wit: to possess
with intent to distribute and distribute multi-kilogram
quantities of cocaine and cocaine base, i.e. "crack," Schedule
II narcotic controlled substances, in violation of Title 21,
United States Code, Section 841(a)(1), all done in violation of

Title 21, United States Code, Section 846.

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about the 12th day of July 1990, the defendant
herein:
MARVIN CAMPBELL, a.k.a. "Sweet!
did willfully and intentionally travel in interstate commerce
from Glynn County in the Southern District of Georgia, to Volusia
County in the State of Florida, with intent to promote, carry on
and facilitate unlawful activity, that is conspiracy to
distribute and distribution of cocaine base, "crack", a Schedule
II narcotic controlled substance, in violation of Title 21,
United States Code, Sections 846 and 841(a)(1), and did travel in
an attempt to thereafter distribute approximately $8,600 in
proceeds from the sale of said controlled substances, to promote,
carry on and facilitate the aforesaid controlled substance
violation, all done in violation of Title 18, United States Code,

Section 1952(a) (3).
.~ Case 1:19-tp-20071-DPG Document 2-1 Entered on FLSD Docket 02/03/2020 Page 34 of 45
o> Case 2:94-cr-00053- |e WEBWC Document 3 (Court OnIY aw see 08/31/94 Page 3 of 6

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about the 3rd day of January 1991, in Glynn
County in the Southern District of Georgia, the defendant herein:
RODNEY WALKER, a.k.a. "L.A. LAW"
aided and abetted by others, did unlawfully, knowingly and
willfully possess with intent to distribute and distribute a
quantity of cocaine base, i.e. "crack," a Schedule II narcotic
controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and Title 18, United States Code,
Section 2.
COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
On or about the 15th day of January 1991, in Glynn
County in the Southern District of Georgia, the defendant herein:
LESTER HARRIS, aka ''DUKE"
aided and abetted by others, did unlawfully, knowingly and
willfully possess with intent to distribute and distribute a
quantity of cocaine base, i.e. "crack," a Schedule II narcotic
controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and Title 18, United States Code,
Section 2.
COUNT FIVE
THE GRAND JURY FURTHER CHARGES THAT:
On or about the 25th day of March 1993, in Glynn County

in the Southern District of Georgia, the defendant herein:
Case 1:19-tp-20071-DPG Document 2-1 Entered on FLSD Docket 02/03/2020 Page 35 of 45
ot. “Case 2:94-Cr-00053- feb Va WC Document 3 (Court Only am Fig 08/31/94 Page 4 of 6

TYRONE BUTLER
aided and abetted by others, did unlawfully, knowingly and
willfully possess with intent to distribute and distribute a
quantity of cocaine base, i.e. "crack," a Schedule II narcotic
controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and Title 18, United States Code,
Section 2.
COUNT SIX
FORFEITURE

THE GRAND JURY FURTHER CHARGES:

For their engagement in the aforesaid violations, the
defendants herein:

ALBERT CAMPBELL, III, aka "SONNY!
MARVIN CAMPBELL, aka "SWEET"
RODNEY WALKER, aka "L.A. LAW!
LESTER HARRIS, aka "DUKE"
TYRONE BUTLER and
SAMANTHA WILLIAMS

shall forfeit to the United States any and all property
constituting or derived from any proceeds obtained directly or
indirectly as a result of the violations charged in Counts One,
Three, Four and Five of this indictment, and any and all real and
personal property used or intended to be used to commit or to
facilitate the commission of the violations alleged in Counts
One, Three, Four and Five of this indictment.

By virtue of the commission of one or more of the
felony offenses charged in counts One, Three, Four and Five of
this indictment by the defendants, any and all interest the

defendants have in the property subject to the forfeiture

4
Case 1:19-tp-20071-DPG Document 2-1 Entered on FLSD Docket 02/03/2020 Page 36 of 45
Case 2:94-cr-00053-LGWs«BWC Document 3 (Court only). Filed 08/31/94 Page 5 of 6

penalty, is vested in the United States and is hereby forfeited
to the United States pursuant to Title 21, United States Code,

Section 853.

A True Bill.

\
/ J f Foreperson
fo
\ /
A

HARRY D. MIXON SK.
UNITED STATES AGPORNEY

w

 

e
c i ms fog
poo ‘ ’ re :
Ca Te OR, Noo Btu, |

Carlton R. Bourne, Jr. i
Assistant United States Attorney
*

“Case 1:19-tp-20071-DPG Document 2-1 Entered on FLSD Docket 02/03/2020 Page 37 of 45,
Case 2:94-cr-00053-LGWakWC Document 3 (Court only) Filed, 08/31/94 Page6of6 “.
< a VERDICT |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

=
We, the jury find the defendant,
this, ss day of ,19
Foreman
The defendant, , Waives arraignment and pleads
in open Court, this dayofoo 9
Counsel for Defendant
2 2
it]
a
- = ge om . c
a 3 7 te wo ne 2
md s aaac m oF nxn & = C7)
re Q se ee a td c e 68 ‘
9 nmm~n m pd 2 0 '
u S woes | o §w iO
e 5 Aaa a = <j z & i
g ~h - . oe Cc maa & bt 2 o rw)
i wo > *r or <« © n @ :
: ra . E- PPO © mead AZSe wM a Bs i€O
8 > PORTO Ry zw rd sj a & '
eis} 3 SY naan oo > y &¢ }
z I} - . W “So mp te eB fia
gS © » COG to tw B 8g &
wh cy Wm wole aa - 3 °
s wm & Qo W neon ¢.
~ . ho
S S{\. xe Zz n oT wt
A
> S — a n eo
S 9 < o on
= a wre
3 s| kee <
The defendant(s)

 

 

being fully informed and advised by the Court of the charge against him (them), and of his (their) legal right to the assistance of counsel,

and that counsel would be appointed by the Court if desired, hereby waives arraignment and benefit of counsel, and pleads

 

In open court this day of , 19

 

 

 

 

Witness:

 

Clerk, United States Court
 
—~ a galte oo 27
Case 1:19-tp-20071-DPG Document 2-1 fered oneeSD Dock 3/2820 Page 39 of 45

 
 
 

ts
a
q

ate
ts
aq

Case119-ip-20071-DPC Document 2-4 Entered on FLSB Becket 02/63/2028 Page

Case 2:94-cr-00053-LGW-BWC Document 266 Filed 05/23/95 Page 1of5

AO 2458 (Rev 4/90) Sheet 1 - Judgment in a Criminal Case

United States District Court

SOUTHERN DISTRICT OF GEORGIA

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vz (For Offenses Committed On or After November 1, 1987)
Albert Campbell Case Number: CR 294-00053-001
(Name of Defendant) A TRUE Copy CERTIFIED
| United aie Disriet Cou Kevin Gough URE
Defendant’s Attorney SO
By casbell at: 12:10 pm, Jan 28, 2020 Come rm Ps
THE DEFENDANT: | ~.
{] pleaded guilty to count(s) ; = "
[X] was found guilty on count _one after a plea of not guilty < _. reat
Accordingly, the defendant is adjudged guilty of such count(s), which involve the YoRowing a
4.05 :
offenses: oF ~
Title & Section Nature of Offense Rate faded fiers . Reels)
21 U.S.C. § 846 Conspiracy to Possess September 8, 1994 one

with Intent to Distribute
Cocaine and Cocaine Base

The defendant is sentenced as provided in pages 2 through _5_ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

{] The defendant has been found not guilty on count(s) , and is discharged as to such count(s).
[] Count(s) (is)(are) dismissed on the motion of the United States.
[X] It is ordered that the defendant shall pay to the United States a special assessment of $ 50.00, for count

one , which shall be due [X] immediately [] as follows:

IT IS FURTHER ORDERED that the defendant shall notify the United States attorney for this district within 30 days of
any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid.

Defendant’s Soc. Sec. No. XXX-XX-XXXX

Defendant’s Date of Birth: January 9, 1964 May 19, 1995:

Date of Imposition of Sente
(an ‘ he

Signature of Wdicial Officer

 

Defendant's Mailing Address:

315 Northwest 201 Street

Miami, Florida ;
Judge, U.S. District Court

Defendant’s Residence Address: ‘ Name & Title of Judicial Officer

315 Northwest 201 Street
Miami, Florida Date

 

 
 

 

AO 245

Case 2:94-cr-00053-LGW-BWC Document 266 Filed 05/23/95 Page 3 of 5

\-
S (Rev 4/90) Sheet 3 - Supervised Release

Judgment-Page 3 of 5_

Defendant: | Albert Campbell
Case Number: CR 294-00053-001

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of

ten years

While on supervised release, the defendant shall not commit another federal, state, or local crime and

shall not illegally possess a controlled substance. The defendant shall comply with the standard conditions that
have been adopted by this court (set forth below). If this judgment imposes a restitution obligation, it shall
be a condition of supervised release that the defendant pay any such restitution that remains unpaid at the
commencement of the term of supervised release. The defendant shall comply with the following additional

conditions:

[X] The defendant shall report in person to the probation office in the district to which the defendant is
released within 72 hours of release from the custody of the Bureau of Prisons.

(] The defendant shall pay any fines that remain unpaid at the commencement of the term of supervised
release.

[X] The defendant shall not possess a firearm or destructive device.

[X] The defendant shall participate in a program of testing and treatment for drug and alcohol abuse, as
directed by the probation officer, until such time as the defendant is released from the program by the
probation officer.

STANDARD CONDITIONS OF SUPERVISION
While the defendant is on supervised release pursuant to this judgment, the defendant shall not commit another federal, state or
local crime. In addition:

1) the defendant shall not leave the judicial district without permission of the court or probation officer;

2) the defendant shall report to the probation officer as directed by the court or probation officer and shall submit a truthful and
complete written report within the first five days of each month;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation unless excused by the probation officer for schooling, training, or other
acceptable reasons; ;

6) the defendant shall notify the probation officer within 72 hours of any change in residence or employment:

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any narcotic
or other controlled substance, or any paraphernalia related to such substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered:

9) the defendant shal! not associate with any persons engaged in criminal activity, and shall not associate with any person convicted
of a felony unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
of any contraband observed in plain view by the probation officer; ,

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer; .

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court: ,

13) as directed by the probation officer, the defendant shall notify third parties of risk that may be occasioned by the defendant’s

criminal record or personal history or characteristics, and shall permit the probation officer to make such notification and to
confirm the defendant’s compliance with such notification requirement,

 
 

 

Case 2:94-cr-00053-LGW-BWC Document 266 Filed 05/23/95 Page 2 of 5

) 2458 (Rev 4/90) Sheet 2 - Imprisonment
Judgment-Page 2 of 5
defendant: Albert Campbell
Case Number: CR 294-00053-001

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for
aterm of: 420 months

[X] The Court makes the following recommendations to the Bureau of Prisons:

FCI, Tallahassee, Florida

 

(X} The defendant is remanded to the custody of the United States Marshal.
{] The defendant shall surrender to the United States Marshal for this district,
{] at a.m./p.m. on
[] as notified by the United States Marshal.
{} The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons,

{] before 2:00 p.m. on
[] as notified by the United States ; Marshal.
[] as ‘notified by the probation office.

RETURN

I have executed this judgment as follows:

 

 

 

Defendant delivered on to at

, with a certified copy of this judgment.

 

 

United States Marshal

By

 

Deputy Marshal

 
 

 

Case 1:19-tp-20071-DPG Document2.1 Entered on FLSBDeeket 62/03/2620 Page 44 0 45——_—_
: Case 2:94-cr-00053-LGW-BWC Document 266 Filed 05/23/95 Page 4 of5

AO 2458 (Rev 4/90) Sheet 7 - Statement of Reasons
Judgment-Page _4 of _5

Defendant: Albert. Campbell
Case Number: CR 294-00053-001

“STATEMENT OF REASONS
[X] The court adopts the factual findings and guideline application in the presentence report.
OR

[] The court adopts the factual findings and guideline application in the presentence report except
(See attachments if necessary)

Guideline Range Determined by the Court:
Total Offense Level: 42
Criminal History Category: IV
Imprisonment Range: 360 months to Life
Supervised Release Range: 10 years
Fine Range: $25,000.00 __- to $_8,000,000.00
[xX] Fine is waived or is imposed below guideline range, because of defendant’s inability to pay.
Restitution $
[] . Full restitution is not ordered for the following reason(s):
[] The sentence is within the guideline range, that range does not exceed 24 months, and the court finds no reason to depart
from the sentence called for by application of the guidelines.
OR
[X] The sentence is within the guideline range, that range exceeds 24 months, and the sentence is imposed for the following

reason(s): The sentence adequately reflects the defendant’s actions and role during the instant offense, his past criminal
history, and reflects an appropriate sentence for the amount of drugs involved.

OR
The sentence departs from the guideline range
{] upon motion of the government, as a result of defendant’s substantial assistance.

{] for the following reason(s):
 

 

Case 2:94-cr-00053-LGW-BWC Document 266 Filed 05/23/95 Page 5 of 5
AO 2453 (Rev 4/90) Sheet 8 - Denial of Federal Benefits

Judgment-Page 5 of _5
Defendant: Albert Campbell
Case Number: CR 294-00053-001

DENIAL OF FEDERAL BENEFITS
(For Offenses Committed On or After November 18, 1988)

FOR DRUG TRAFFICKERS PURSUANT TO 21 U.S.C. § 862(a)
IT IS ORDERED that the defendant shall be:

[X] ineligible for all federal benefits for a period of five years_ ending _May 19, 2000.

[ ] ineligible for the following federal benefits for a period of ending

(specify benefits)

 

 

 

OR

[ ] Having determined that this is the defendant’s third or subsequent conviction for distribution of controlled substances, IT IS ORDERED that
the defendant shall be permanently ineligible for all federal benefits.

FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)
IT IS ORDERED that the defendant shall:
[ ] be ineligible for all federal benefits for a period of__ ending __

[ ] be ineligible for the following federal benefits for a period of _ ending __

(specify benefits)

 

 

 

[ ] successfully complete a drug testing and treatment program.
[J perform community service, as specified in the probation or supervised release portion of this
judgment.
[J Having determined that this is the defendant's second or subsequent conviction for possession of a controlled substance, IT

IS FURTHER ORDERED that the defendant shall complete any drug treatment program and community service specified
in this judgment as a requirement for the reinstatement of eligibility for federal benefits.

Pursuant to 21 U.S.C. § 862, this denial of federal benefits does not include any retirement, welfare, Social Security, health,
disability, veterans benefit, public housing, or other similar benefit, or any other benefit for which payments or services are
required for eligibility.

THE CLERK OF THE COURT IS RESPONSIBLE FOR SENDING A COPY OF THIS PAGE AND THE FIRST PAGE OF THIS JUDGMENT TO:
U.S, DEPARTMENT OF JUSTICE, OFFICE OF JUSTICE PROGRAMS, WASHINGTON, D.C. 20531.
